EXHIBIT 10.23

 

U.S.$125,000,000

 

SENIOR UNSECURED TERM LOAN AGREEMENT

 

Dated as of March 1, 2004

 

Among

 

DRESSER, INC.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Administrative Agent

 

and

 

CREDIT SUISSE FIRST BOSTON

 

as Syndication Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

and

 

CREDIT SUISSE FIRST BOSTON

 

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.   Certain Defined Terms
   5 SECTION 1.02.   Computation of Time Periods; Other Definitional Provisions
   38 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
SECTION 2.01.   The Advances    39 SECTION 2.02.   Making the Advances    39
SECTION 2.03.   Repayment of Advances    40 SECTION 2.04.   Termination or
Reduction of the Commitments    40 SECTION 2.05.   Prepayments    41
SECTION 2.06.   Interest    41 SECTION 2.07.   Agents’ Fees    42 SECTION 2.08.
  Conversion of Advances    42 SECTION 2.09.   Increased Costs, Etc.    43
SECTION 2.10.   Payments and Computations    44 SECTION 2.11.   Taxes    45
SECTION 2.12.   Sharing of Payments, Etc.    48 SECTION 2.13.   Use of Proceeds
   49 SECTION 2.14.   Evidence of Debt    49 SECTION 2.15.   Offer to Prepay by
Application of Prepayment Offer Amount    49 SECTION 2.16.   Increase in the
Commitments    51 ARTICLE III CONDITIONS OF LENDING SECTION 3.01.   Conditions
Precedent to Initial Borrowing    52 SECTION 3.02.   Conditions Precedent to
Commitment Increase    54 SECTION 3.03.   Determinations Under Section 3.01   
55 ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01.   Representations and
Warranties of the Borrower    55



--------------------------------------------------------------------------------

ARTICLE V COVENANTS SECTION 5.01.   Covenants of the Borrower and Restricted
Subsidiaries    60 SECTION 5.02.   Successors    74 ARTICLE VI EVENTS OF DEFAULT
SECTION 6.01.   Events of Default    76 SECTION 6.02.   Acceleration    77
SECTION 6.03.   Other Remedies    78 SECTION 6.04.   Waiver of Past Defaults   
78 SECTION 6.05.   Control by Majority    79 SECTION 6.06.   Limitation on Suits
   79 SECTION 6.07.   Rights of Lenders to Receive Payment    79 SECTION 6.08.  
Collection Suit by Administrative Agent    79 SECTION 6.09.   Administrative
Agent May File Proofs of Claim    80 SECTION 6.10.   Priorities    80 SECTION
6.11.   Undertaking for Costs    81 SECTION 6.12.   Restoration of Rights and
Remedies    81 ARTICLE VII THE AGENTS SECTION 7.01.   Authorization and Action
   81 SECTION 7.02.   Agents’ Reliance, Etc.    81 SECTION 7.03.   MSSF, CSFB
and Affiliates    82 SECTION 7.04.   Lender Credit Decision    82 SECTION 7.05.
  Indemnification    82 SECTION 7.06.   Successor Agents    83 SECTION 7.07.  
The Syndication Agent    84 ARTICLE VIII GUARANTY SECTION 8.01.   Guaranty;
Limitation of Liability    84 SECTION 8.02.   Guaranty Absolute    85 SECTION
8.03.   Waivers and Acknowledgments    86 SECTION 8.04.   Subrogation    86
SECTION 8.05.   Guaranty Supplements    87 SECTION 8.06.   Continuing Guaranty;
Assignments    87 SECTION 8.07.   Release of Guarantor    88

 

2



--------------------------------------------------------------------------------

SECTION 8.08.   Payment    88 ARTICLE IX MISCELLANEOUS SECTION 9.01.  
Amendments, Etc.    88 SECTION 9.02.   Notices, Etc.    89 SECTION 9.03.   No
Waiver; Remedies    89 SECTION 9.04.   Costs and Expenses    89 SECTION 9.05.  
Right of Set-off    91 SECTION 9.06.   Binding Effect    91 SECTION 9.07.  
Assignments and Participations    91 SECTION 9.08.   Execution in Counterparts
   95 SECTION 9.09.   Confidentiality    95 SECTION 9.10.   Jurisdiction, Etc.
   95 SECTION 9.11.   Governing Law    96 SECTION 9.12.   Waiver of Jury Trial
   96

 

        SCHEDULES                   Schedule I    -    Commitments and
Applicable Lending Offices         Schedule II    -    Guarantors
        Schedule 4.01(c)    -    Authorizations, Approvals, Actions, Notices and
Filings         Schedule 4.01(m)    -    Environmental Disclosure
        EXHIBITS                   Exhibit A    -    Form of Term Note
        Exhibit B    -    Form of Notice of Borrowing         Exhibit C    -   
Form of Assignment and Acceptance         Exhibit D    -    Form of Solvency
Certificate         Exhibit E    -    Form of Opinion of United States Counsel
to the Loan Parties         Exhibit F    -    Form of Guaranty Supplement

 

3



--------------------------------------------------------------------------------

SENIOR UNSECURED TERM LOAN AGREEMENT

 

SENIOR UNSECURED TERM LOAN AGREEMENT dated as of March 1, 2004 among DRESSER,
INC., a Delaware corporation (the “Borrower”), the banks, financial institutions
and other institutional lenders listed on the signature pages hereof as the
Initial Lenders (the “Initial Lenders”), MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (together with any successor administrative
agent appointed pursuant to Article VII, the “Administrative Agent”) for the
Lenders (as hereinafter defined), CREDIT SUISSE FIRST BOSTON (“CSFB”), as
syndication agent (in such capacity, the “Syndication Agent”; together with the
Administrative Agent, the “Agents”), and MSSF and CSFB, as joint lead arrangers
(the “Joint Lead Arrangers”) and joint bookrunners (the “Joint Bookrunners”).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower has entered into a Credit Agreement dated as of April 10, 2001,
as amended by Amendment No. 1 thereto dated as of March 13, 2002, Amendment No.
2 thereto dated as of June 17, 2002, Amendment No. 3 thereto dated as of
December 11, 2002, Amendment No. 4 and Waiver thereto dated as of March 31,
2003, Amendment No. 5 thereto dated as of June 30, 2003, and Amendment No. 6 and
Waiver thereto dated as of August 5, 2003 and Amendment No. 7 thereto dated as
of March 1, 2004, with the lenders party thereto, MSSF, as administrative agent
for such lenders, and others (such Credit Agreement, as so amended and as
hereafter amended, restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”).

 

(2) The Borrower has requested that the Lenders lend to the Borrower term loans
of up to U.S.$125,000,000, the proceeds of which will be used, together with the
proceeds of a new class of Tranche C Term Advances to be borrowed under
Amendment No. 7 to the Existing Credit Agreement dated as of the date hereof
(“Amendment No. 7”), solely to refinance in full the Tranche B Term Advances
outstanding under the Existing Credit Agreement as of the date hereof and, at
the Borrower’s election, to pay transaction fees and costs. The Lenders have
indicated their willingness to agree to lend such amount on the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

4



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Accepting Lender” has the meaning specified in Section 2.15.

 

“Acquired Debt” means Debt of a Person or any of its Subsidiaries existing at
the time such Person becomes a Restricted Subsidiary of the Borrower or at the
time it merges or consolidates with or into the Borrower or any of its
Restricted Subsidiaries or that is assumed in connection with the acquisition of
assets from such Person and in each case not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Borrower or such acquisition, merger or
consolidation.

 

“Adjusted EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s:

 

(a) Consolidated Net Income, and

 

(b) to the extent Consolidated Net Income has been reduced thereby:

 

(i) all income taxes and foreign withholding taxes of such Person and its
Restricted Subsidiaries paid or accrued in accordance with GAAP for such period;

 

(ii) Consolidated Interest Expense;

 

(iii) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business);

 

(iv) any cash charges resulting from the Transactions (as defined in the
Indenture) and the related financings that, in each case, are incurred prior to
October 10, 2001; and

 

(v) any non-capitalized transactions costs incurred in connection with actual,
proposed or abandoned financings, acquisitions or divestitures, including, but
not limited to, financing and refinancing fees and costs incurred in connection
with the Transactions (as defined in the Indenture) and fees payable and
expenses incurred in connection with any amendments or waivers of the Existing
Credit Agreement (including the expenses and fees relating to this Agreement);

 

5



--------------------------------------------------------------------------------

(vi) fees and expenses related to or resulting from the re-audit and restatement
of financial statements of the Borrower and its Subsidiaries (including, without
limitation, the fees of accountants, legal counsel and other engaged to perform
services in connection therewith); and

 

(vii) fees payable in an aggregate amount reasonably approved by the
Administrative Agent and expenses incurred in connection with the consent
solicitation relating to Section 4.03 of the Indenture.

 

all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in accordance with GAAP.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent as the Administrative Agent shall specify
in writing to the Lenders.

 

“Advance” means an advance made by any Lender to the Borrower pursuant to
Section 2.01 or Section 2.16.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise. Notwithstanding the foregoing, no Person (other than the
Borrower or any Subsidiary of the Borrower) in whom a Securitization Entity
makes an Investment in connection with a Qualified Securitization Transaction
shall be deemed to be an Affiliate of the Borrower or any of its Subsidiaries
solely by reason of such Investment.

 

“Affiliate Transaction” has the meaning specified in Section 5.01(j).

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Amendment No. 7” has the meaning specified in the Preliminary Statements.

 

“Applicable Lending Office” means, with respect to each Lender, (a) such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, and (b)
such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means a percentage per annum equal to (a) 3.50% in the case
of Eurodollar Rate Advances and (b) 2.50% in the case of Base Rate Advances.

 

6



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Asset Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary of the Borrower in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Borrower, or shall be merged with or
into or consolidated with the Borrower or any Restricted Subsidiary of the
Borrower, or (b) the acquisition by the Borrower or any Restricted Subsidiary of
the Borrower of the assets of any Person (other than a Restricted Subsidiary of
the Borrower) which constitute all or substantially all of the assets of such
Person or comprises any division or line of business of such Person or any other
properties or assets of such Person, other than in the ordinary course of
business.

 

“Asset Sales” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than leases entered into in the ordinary course of business),
assignment or other transfer for value by the Borrower or any of its Restricted
Subsidiaries (including any Sale and Leaseback Transaction) to any Person other
than the Borrower or a Restricted Subsidiary of the Borrower of:

 

(b) any Capital Stock of any Restricted Subsidiary of the Borrower, or

 

(c) any other property or assets of the Borrower or any Restricted Subsidiary of
the Borrower other than in the ordinary course of business;

 

provided, however, that Asset Sales shall not include:

 

(i) a transaction or series of related transactions for which the Borrower or
its Restricted Subsidiaries receive aggregate consideration of less than
$5,000,000;

 

(ii) the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Borrower as permitted under Section
5.02(a) or any disposition that constitutes a Change of Control;

 

(iii) the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;

 

(iv) disposals or replacements of obsolete equipment in the ordinary course of
business;

 

(v) the sale, lease, conveyance, disposition or other transfer by the Borrower
or any Restricted Subsidiary of the Borrower of assets or property to one or
more Restricted Subsidiaries of the Borrower in connection with Investments
permitted under Section 5.01(f) or pursuant to any Permitted Investment; and

 

7



--------------------------------------------------------------------------------

(vi) sales of accounts receivable, equipment and related assets (including
contract rights) of the type specified in the definition of Qualified
Securitization Transaction to a Securitization Entity for the fair market value
thereof, including cash in an amount at least equal to 75% of the fair market
value thereof as determined in accordance with GAAP. For the purposes of this
clause (vi), Purchase Money Notes shall be deemed to be cash;

 

(vii) dispositions in the ordinary course of business;

 

(viii) foreclosures on assets;

 

(ix) any exchange of like property pursuant to Section 1031 of the Internal
Revenue Code, for use in a Permitted Business;

 

(x) a Permitted Investment or a Restricted Payment that is permitted by Section
5.01(f);

 

(xi) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
similar replacement equipment; and

 

(xii) in the ordinary course of business, the license of patents, trademarks,
copyrights and know-how to third Persons.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.16(d).

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(c) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time, as Citibank, N.A.’s base rate; and

 

(d) 1/2 of 1% per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.06(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

8



--------------------------------------------------------------------------------

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Wells Fargo Bank N.A., 420 Montgomery Street, San Francisco, CA
94104, SWIFT: WFBIUS6S, ABA 121000248, Account Number: 4496875212, Beneficiary:
Dresser Inc., Currency: USD, or such other account as the Borrower shall specify
in writing to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, a day on which dealings are carried on
in the London interbank market.

 

“Capital Stock” means:

 

(a) with respect to any Person that is a corporation, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated and whether or not voting) of corporate stock,
including each class of Common Stock and Preferred Stock of such Person or
options to purchase the same; and

 

(b) with respect to any Person that is not a corporation, any and all
partnership or other equity interests of such Person.

 

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP. For purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

 

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

 

(c) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

 

9



--------------------------------------------------------------------------------

(d) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000;

 

(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;

 

(f) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above;
and

 

(g) in the case of any Subsidiary organized or having its principal place of
business outside the United States, investments denominated in the currency of
the jurisdiction in which that Subsidiary is organized or has its principal
place of business which are similar to the items specified in clauses (a), (b),
(c), (e) and (f) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(d) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”), other than to the Permitted Investors or their
Related Parties or any Permitted Group;

 

(e) the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement);

 

(f) any Person or Group (other than the Permitted Investors or their Related
Parties or any Permitted Group) shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower; or

 

(d) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors.

 

“Change of Control Offer” has the meaning specified in Section 5.01(m).

 

10



--------------------------------------------------------------------------------

“Change of Control Prepayment Date” has the meaning specified in Section
5.01(m).

 

“Closing Date” means the first date on which the conditions set forth in Article
III are satisfied.

 

“Commitment” means, with respect to any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Commitment”
or, if such Lender has entered into one or more Assignment and Acceptances, the
amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Commitment”,
as such amount may be reduced at or prior to such time pursuant to Section 2.04.

 

“Commitment Date” has the meaning specified in Section 2.16(b).

 

“Commitment Increase” has the meaning specified in Section 2.16(a).

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender on a confidential basis, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to such Agent or such Lender from a source other than the Loan
Parties.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of (x) Adjusted EBITDA of such Person during the four full fiscal
quarters (the “Four-Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which financial statements are available (the “Transaction Date”) to
(y) Consolidated Fixed Charges of such Person for the Four-Quarter Period. In
addition to and without limitation of the foregoing, for purposes of this
definition, “Adjusted EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

 

(a) the incurrence or repayment of any Debt or the issuance of any Designated
Preferred Stock of such Person or any of its Restricted Subsidiaries (and the
application of the proceeds thereof) giving rise to the need to make such
calculation and any incurrence or repayment of other Debt or the issuance or
redemption of other Preferred Stock (and the application of the proceeds
thereof), other than the incurrence or repayment of Debt in the ordinary course
of business for working capital purposes pursuant to revolving credit
facilities, occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to the Transaction
Date, as if such incurrence or repayment or issuance or redemption, as the case
may be (and the application of the proceeds thereof), had occurred on the first
day of the Four-Quarter Period; and

 

11



--------------------------------------------------------------------------------

(b) Asset Sales or other dispositions or Asset Acquisitions (including, without
limitation, (A) any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Debt, and (B) any Adjusted EBITDA (including any pro forma expense and cost
reductions and other operating improvements that have occurred or are reasonably
expected to occur, in the reasonable judgment of the chief financial officer of
the Borrower (regardless of whether those cost savings or operating improvements
could then be reflected in pro forma financial statements in accordance with
GAAP, Regulation S-X promulgated under the Securities Act or any other
regulation or policy of the SEC related thereto) attributable to the assets
which are the subject of the Asset Acquisition or Asset Sale or other
disposition and without regard to clause (4) of the definition of Consolidated
Net Income) occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to the Transaction
Date, as if such Asset Sale or other disposition or Asset Acquisition (including
the incurrence or assumption of any such Acquired Debt) occurred on the first
day of the Four-Quarter Period. If such Person or any of its Restricted
Subsidiaries directly or indirectly guarantees Debt of a third Person, the
preceding sentence shall give effect to the incurrence of such guaranteed Debt
as if such Person or any Restricted Subsidiary of such Person had directly
incurred or otherwise assumed such other Debt that was so guaranteed.

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:

 

(a) interest on outstanding Debt determined on a fluctuating basis as of the
Transaction Date and which will continue to be so determined thereafter shall be
deemed to have accrued at a fixed rate per annum equal to the rate of interest
on such Debt in effect on the Transaction Date; and

 

(b) notwithstanding clause (a) of this paragraph, interest on Debt determined on
a fluctuating basis, to the extent such interest is covered by agreements
relating to Interest Swap Obligations, shall be deemed to accrue at the rate per
annum resulting after giving effect to the operation of such agreements.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

 

(a) Consolidated Interest Expense; plus

 

12



--------------------------------------------------------------------------------

(b) the product of (x) the amount of all cash dividend payments on any series of
Preferred Stock of such Person times (y) a fraction, the numerator of which is
one and the denominator of which is one minus the then current effective
consolidated federal, state and local income tax rate of such Person, expressed
as a decimal; provided that with respect to any series of Preferred Stock that
was not paid cash dividends during such period but that is eligible to be paid
cash dividends during any period prior to the maturity date of the Senior
Unsecured Obligations, cash dividends shall be deemed to have been paid with
respect to such series of Preferred Stock during such period for purposes of
this clause (b).

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

 

(a) the aggregate of all cash and non-cash interest expense with respect to all
outstanding Debt of such Person and its Restricted Subsidiaries, including the
net costs associated with Interest Swap Obligations, for such period determined
on a consolidated basis in conformity with GAAP, but excluding amortization or
write-off of debt issuance costs;

 

(b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and

 

(c) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP and
without any deduction in respect of Preferred Stock dividends; provided that
there shall be excluded therefrom:

 

(a) gains and losses from Asset Sales (without regard to the $5,000,000
limitation set forth in the definition thereof) and the related tax effects
according to GAAP;

 

(b) all extraordinary, unusual or nonrecurring charges, gains and losses
(including, without limitation, all restructuring costs and any expense or
charge related to the repurchase of Capital Stock or warrants or options to
purchase Capital Stock) and the related tax effects according to GAAP;

 

(c) the net income (or loss) of any Person acquired in a pooling of interests
transaction accrued prior to the date it becomes a Restricted Subsidiary of the
referent Person or is merged or consolidated with or into such Person or any
Restricted Subsidiary of such Person;

 

13



--------------------------------------------------------------------------------

(d) the net income (or loss) of any Restricted Subsidiary of the referent Person
to the extent that the declaration of dividends or similar distributions by that
Restricted Subsidiary of that income is prohibited by contract, operation of law
or otherwise;

 

(e) the net loss of any Person, other than a Restricted Subsidiary of the
referent Person;

 

(f) the net income of any Person, other than a Restricted Subsidiary of the
referent Person, except to the extent of cash dividends or distributions paid to
the referent Person or a Restricted Subsidiary of the referent Person by such
Person;

 

(g) in the case of a successor to the referent Person by consolidation or merger
or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;
and

 

(h) any non-cash compensation charges, including any arising from existing stock
options resulting from any merger or recapitalization transaction.

 

“Consolidated Net Tangible Assets” means, with respect to any Person, the total
assets minus unamortized deferred tax assets, goodwill, patents, trademarks,
service marks, trade names, copyrights and all other items which would be
treated as intangibles, in each case on the most recent consolidated balance
sheet of such Person and its Restricted Subsidiaries prepared in accordance with
GAAP.

 

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges and
expenses of such Person and its Restricted Subsidiaries reducing Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any such
charges that require an accrual of or a reserve for cash payments for any future
period other than accruals or reserves in the ordinary course of business or
associated with mandatory repurchases of equity securities). Notwithstanding the
foregoing, accruals in respect to payables in the ordinary course of business
shall be deemed not to constitute a “Consolidated Non-cash Charge.”

 

“Continuing Directors” means (a) members of the board of directors on the
Closing Date; and (b) other Persons nominated or elected to the board of
directors with the approval of a majority of the Continuing Directors who were
members of the board of directors at the time of such election or nomination.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, facilities under the New Credit Agreement) or commercial paper
facilities with banks or other institutional lenders providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) and/or letters of credit, bank guarantees
or banker’s acceptances.

 

14



--------------------------------------------------------------------------------

“CSFB” has the meaning specified in the recital of parties to this Agreement.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

 

“Debt” means with respect to any Person, without duplication:

 

(a) all Obligations of such Person for borrowed money;

 

(b) all Obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

(c) all Capitalized Lease Obligations of such Person;

 

(d) all Obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all Obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

 

(e) all Obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

 

(f) guarantees and other contingent Obligations in respect of Debt referred to
in clauses (a) through (e) above and clause (h) below;

 

(g) all Obligations of any other Person of the type referred to in clauses (a)
through (f) which are secured by any Lien on any property or asset of such
Person, the amount of such Obligation being deemed to be the lesser of the fair
market value of such property or asset or the amount of the Obligation so
secured;

 

(h) all Obligations under Currency Agreements and Interest Swap Obligations of
such Person; and

 

(i) all Disqualified Capital Stock issued by such Person with the amount of Debt
represented by such Disqualified Capital Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends, if any.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Debt shall be
required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by, the fair market value of such Disqualified Capital Stock,
such fair market value shall be

 

15



--------------------------------------------------------------------------------

determined reasonably and in good faith by the Board of Directors of the issuer
of such Disqualified Capital Stock. For the purposes of calculating the amount
of Debt of a Securitization Entity outstanding as of any date, the face or
notional amount of any interest in receivables or equipment that is outstanding
as of such date shall be deemed to be Debt but any such interests held by
Affiliates of such Securitization Entity shall be excluded for purposes of such
calculation.

 

The amount of any Debt outstanding as of any date shall be:

 

(a) the accreted value thereof, in the case of any Debt that does not require
current payments of interest; and

 

(b) the principal amount thereof (together with any interest thereon that is
more than 30 days past due), in the case of any other Debt provided that the
principal amount of any Debt that is denominated in any currency other than
United States dollars shall be the amount thereof, as determined pursuant to the
foregoing provision, converted into United States dollars at the Spot Rate in
effect on the date that Debt was incurred or, if that indebtedness was incurred
prior to the date of this Agreement, the Spot Rate in effect on the date of this
Agreement. If such Debt is incurred to refinance other Debt denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant Spot
Rate in effect on the date of such refinancing, such U.S. dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Debt does not exceed the principal amount of such
Debt being refinanced. The principal amount of any Debt incurred to refinance
other Debt, if incurred in a different currency from the Debt being refinanced,
shall be calculated based on the Spot Rate applicable to the currencies in which
such respective Debt is denominated that is in effect on the date of such
refinancing.

 

Debt shall not include obligations of any Person (A) arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, provided that such obligations are extinguished within two Business
Days of their incurrence, (B) resulting from the endorsement of negotiable
instruments for collection in the ordinary course of business and consistent
with past business practices and (C) under stand-by letters of credit to the
extent collateralized by cash or Cash Equivalents.

 

“Declining Lender” has the meaning specified in Section 2.15.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“DEG Acquisitions” means DEG Acquisitions, LLC, a Delaware limited liability
company and an indirect parent of the Borrower.

 

16



--------------------------------------------------------------------------------

“Designated Noncash Consideration” means any non-cash consideration received by
the Borrower or one of its Restricted Subsidiaries in connection with an Asset
Sale that is designated as Designated Noncash Consideration pursuant to an
Officers’ Certificate that is delivered to the Administrative Agent and executed
by the principal executive officer and the principal financial officer of the
Borrower or such Restricted Subsidiary at the time of such Asset Sale. Any
particular item of Designated Noncash Consideration will cease to be considered
to be outstanding once it has been sold for cash or Cash Equivalents. At the
time of receipt of any Designated Noncash Consideration, the Borrower shall
deliver an Officers’ Certificate to the Administrative Agent which shall state
the fair market value of such Designated Noncash Consideration and shall state
the basis of such valuation, which shall be a report of a nationally recognized
investment banking, appraisal or accounting firm with respect to the receipt in
one transaction or a series of related transactions, of Designated Noncash
Consideration with a fair market value in excess of $10,000,000.

 

“Designated Preferred Stock” means Preferred Stock that is designated as
“Designated Preferred Stock” pursuant to an Officers’ Certificate executed by
the principal executive officer and the principal financial officer of the
Borrower to the Administrative Agent on the issue date thereof, the cash
proceeds of which are excluded from the calculation set forth in clause (C)(2)
of the first paragraph of Section 5.01(f).

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control), matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of
Control) on or prior to the final maturity date of the Facility.

 

“Dollars” and the sign “U.S.$” each means lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or other instrument pursuant to
which it became a Lender, as the case may be, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is incorporated under the laws of the United States or any state thereof or
the District of Columbia.

 

“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Advances) as approved (which approval shall be required only so long as
no Event of Default has occurred and is continuing at the time of an assignment)
by the Borrower

 

17



--------------------------------------------------------------------------------

(such approval not to be unreasonably withheld or delayed); provided, however,
that neither any Loan Party nor any Subsidiary of a Loan Party shall qualify as
an Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or any judicial or agency interpretation, policy or
guidance having the force or effect of law, relating to pollution or protection
of the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 (b) or (c) of the Internal
Revenue Code, and solely for purposes of Section 412 of the Internal Revenue
Code, within the meaning of Section 414(m) or (o) of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate

 

18



--------------------------------------------------------------------------------

from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates) by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
related to the basis on which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

 

19



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.11(a).

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith and shall be evidenced by a resolution of the Board of
Directors of the Borrower delivered to the Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Four-Quarter Period” has the meaning specified in the definition of
Consolidated Fixed Charge Coverage Ratio.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect from time to time.

 

“Guaranties” means the guaranty of the Guarantors set forth in Article VIII.

 

“Guarantor” means any Restricted Subsidiary of the Borrower that incurs a
Guaranty; provided that upon the release and discharge of such Restricted
Subsidiary from its Guaranty in accordance with Section 8.07, such Restricted
Subsidiary shall cease to be a Guarantor.

 

20



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Borrower and its Restricted Subsidiaries.

 

“Increase Dates” has the meaning specified in Section 2.16(a).

 

“Increasing Lender” has the meaning specified in Section 2.16(a).

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Indenture” means the indenture dated as of April 10, 2001, and entered into by
and among, the Borrower, the subsidiary guarantors party thereto and State
Street Bank and Trust Company, as trustee, as such indenture may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms through the date hereof.

 

“Information Memorandum” means the information memorandum dated February 2004
used by the Joint Lead Arrangers in connection with the syndication of the
Commitments.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each Interest Period with respect to any
Eurodollar Rate Advances shall be one, two, three or six months, or, to the
extent made available by all the Lenders, twelve months, as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after any principal repayment installment date
unless, after giving effect to such selection, the aggregate principal amount of

 

21



--------------------------------------------------------------------------------

Base Rate Advances and of Eurodollar Rate Advances having Interest Periods that
end on or prior to such principal repayment installment date shall be at least
equal to the aggregate principal amount of Advances due and payable on or prior
to such date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

 

(e) notwithstanding anything provided herein, the Applicable Borrower shall only
be entitled to select an Interest Period of seven days with regard to any
Eurodollar Rate Advances to be made as of the Closing Date.

 

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Debt issued by, any
Person. “Investment” shall exclude extensions of trade credit by the Borrower
and its Restricted Subsidiaries in accordance with normal trade practices of the
Borrower or such Restricted Subsidiary, as the case may be. If the Borrower or
any Restricted Subsidiary of the Borrower sells or otherwise disposes of any
Common Stock of any direct or indirect Restricted Subsidiary of the Borrower
such that, after giving effect to any such sale or disposition, such Restricted

 

22



--------------------------------------------------------------------------------

Subsidiary is no longer a Restricted Subsidiary of the Borrower, the Borrower
shall be deemed to have made an Investment on the date of any such sale or
disposition equal to the fair market value of the Common Stock of such
Restricted Subsidiary not sold or disposed of.

 

“Joint Bookrunners” has the meaning specified in the recital of parties to this
Agreement.

 

“Joint Lead Arrangers” has the meaning specified in the recital of parties to
this Agreement.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 or pursuant to Section 2.16 or pursuant to
any amendment to this Agreement, for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

 

“Loan Documents” means (a) for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes, and (iii) the Guaranties, and (b) for purposes of the Guaranties
and for all other purposes other than for purposes of this Agreement and the
Notes, (i) this Agreement, (ii) the Notes, and (iii) the Guaranties, in each
case as amended.

 

“Loan Parties” means the Borrower and each of the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
any Agent or any Lender under any Loan Document or (c) the ability of any Loan
Party to perform its material Obligations under any Loan Document.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“MSSF” has the meaning specified in the recital of parties hereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

23



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could reasonably be expected to have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents, including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Borrower or any of its Restricted Subsidiaries from such Asset Sale net of:

 

(a) reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);

 

(b) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements; and

 

(c) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary of the Borrower, as the case may be, as a reserve, in accordance with
GAAP, against any liabilities associated with such Asset Sale and retained by
the Borrower or any Restricted Subsidiary of the Borrower, as the case may be,
after such Asset Sale, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale.

 

“New Credit Agreement” means the Existing Credit Agreement, as such agreement
may be amended, amended and restated, supplemented or otherwise modified from to
time after the date hereof, including any agreement extending the maturity of,
refinancing, replacing or otherwise restructuring (including increasing the
amount of available borrowings thereunder or adding Restricted Subsidiaries of
the Borrower as additional borrowers or guarantors thereunder) all or any
portion of the Debt under such agreement or any successor or replacement
agreement (including by means of sales of debt securities to institutional
investors).

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Advance made by
such Lender, as amended.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under CERCLA.

 

24



--------------------------------------------------------------------------------

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Debt.

 

“Offer Period” has the meaning specified in Section 2.15.

 

“Other Taxes” has the meaning specified in Section 2.11(b).

 

“Parent” means Dresser Holdings, Inc., a Delaware corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Borrower and its
Restricted Subsidiaries on the Closing Date and/or activities that are
reasonably similar, ancillary or related to, or a reasonable extension,
development or expansion of, the businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Closing Date.

 

“Permitted Group” means any group of investors that is deemed to be a “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) by virtue of the
Stockholders Agreements, as the same may be amended, modified or supplemented
from time to time, provided that no single Person (together with its
Affiliates), other than the Permitted Investors and their Related Parties, is
the “beneficial owner” (as such term is used in Section 13(d) of the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the issued
and outstanding Capital Stock of the Borrower that is “beneficially owned” (as
defined above) by such group of investors.

 

“Permitted Debt” means, without duplication, each of the following:

 

(a) Debt under this Agreement and the Notes;

 

(b) [Intentionally Omitted.]

 

(c) Debt of the Borrower or any of its Restricted Subsidiaries incurred pursuant
to one or more Credit Facilities in an aggregate principal amount at any time
outstanding not to exceed $820,000,000 less the sum of (i) the aggregate amount
of Debt outstanding under this Agreement and the Notes and (ii) the aggregate
amount of Debt of Securitization Entities at the time outstanding, provided that
the amount of Debt permitted to be incurred pursuant to Credit Facilities in
accordance with this clause (c) shall be in addition to any Debt permitted to be
incurred pursuant to Credit Facilities in reliance on, and in accordance with,
clauses (h), (n) and (p) below;

 

(d) other Debt of the Borrower and its Restricted Subsidiaries outstanding on
the Closing Date reduced by the amount of any scheduled amortization payments or
mandatory prepayments when actually paid or permanent reductions thereof;

 

25



--------------------------------------------------------------------------------

(e) Interest Swap Obligations of the Borrower or any of its Restricted
Subsidiaries covering Debt of the Borrower or any of its Restricted
Subsidiaries; provided that any Debt to which any such Interest Swap Obligations
correspond is otherwise permitted to be incurred under this Agreement; and
provided, further, that such Interest Swap Obligations are entered into, in the
judgment of the Borrower, to protect the Borrower or any of its Restricted
Subsidiaries from fluctuations in interest rates on its outstanding Debt and not
for purposes of speculation;

 

(f) Debt of the Borrower or any Restricted Subsidiary of the Borrower under
Hedging Agreements and Currency Agreements so long as such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation;

 

(g) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Debt between or among the Borrower and any such Restricted
Subsidiaries; provided, however, that:

 

(i) if the Borrower is the obligor on such Debt and the aggregate principal
amount thereof exceeds $1,000,000, and the payee is a Restricted Subsidiary of
the Borrower that is not a Guarantor, such Debt is expressly subordinated to the
prior payment in full in cash of all Senior Unsecured Obligations; and

 

(ii) (A) any subsequent issuance or transfer of Capital Stock that results in
any such Debt being held by a Person other than the Borrower or a Restricted
Subsidiary thereof, and

 

(B) any sale or other transfer of any such Debt to a Person that is not either
the Borrower or a Restricted Subsidiary of the Borrower (other than by way of
granting a Lien permitted under this Agreement or in connection with the
exercise of remedies by a secured creditor)

 

shall be deemed, in each case, to constitute an incurrence of such Debt by the
Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (g);

 

(h) Debt (including Capitalized Lease Obligations) incurred by the Borrower or
any of its Restricted Subsidiaries to finance the purchase, lease or improvement
of property (real or personal) or equipment (whether through the direct purchase
of assets or the Capital Stock of any Person owning such assets) in an aggregate
principal amount outstanding after giving effect to that incurrence not to
exceed the greater of (i) $40,000,000 or (ii) 10% of Consolidated Net Tangible
Assets at the time of incurrence;

 

(i) Refinancing Debt;

 

26



--------------------------------------------------------------------------------

(j) guarantees by the Borrower and its Restricted Subsidiaries of one another’s
Debt; provided that such Debt is permitted to be incurred under this Agreement;

 

(k) Debt arising from agreements of the Borrower or a Restricted Subsidiary of
the Borrower providing for indemnification, adjustment of purchase price, earn
out or other similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Restricted
Subsidiary of the Borrower, other than guarantees of Debt incurred by any Person
acquiring all or any portion of such business, assets or Restricted Subsidiary
for the purpose of financing such acquisition; provided that the maximum
assumable liability in respect of all such Debt shall at no time exceed the
gross proceeds actually received by the Borrower and its Restricted Subsidiaries
in connection with such disposition;

 

(l) obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

 

(m) the incurrence by a Securitization Entity of Debt in a Qualified
Securitization Transaction that is non-recourse to the Borrower or any
Restricted Subsidiary of the Borrower (except for Standard Securitization
Undertakings);

 

(n) additional Debt of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount that does not exceed $50,000,000 at any one time
outstanding (which amount may, but need not, be incurred in whole or in part
under a Credit Facility);

 

(o) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
provided that such Debt is extinguished within five business days of incurrence;

 

(p) Debt of the Borrower or any of its Restricted Subsidiaries represented by
letters of credit for the account of the Borrower or such Restricted Subsidiary,
as the case may be, issued in the ordinary course of business of the Borrower or
such Restricted Subsidiary, including, without limitation, in order to provide
security for workers’ compensation claims or payment obligations in connection
with self-insurance or similar requirements in the ordinary course of business
and other Debt with respect to workers’ compensation claims, self-insurance
obligations, performance, surety and similar bonds and completion guarantees
provided by the Borrower or any Restricted Subsidiary of the Borrower in the
ordinary course of business;

 

(q) unsecured Debt incurred by the Borrower to current or former employees in
connection with the purchase or redemption of Capital Stock of the Borrower not
to exceed in the aggregate $10,000,000; and

 

27



--------------------------------------------------------------------------------

(r) Debt of a Restricted Subsidiary of the Borrower incurred and outstanding on
the date such Restricted Subsidiary was acquired by the Borrower in a principal
amount that, when taken together with the principal amount of all other Debt
incurred pursuant to this clause (r) that is at the time outstanding, does not
exceed $40,000,000; provided that such Debt was incurred by such Restricted
Subsidiary prior to such acquisition by the Borrower or one of its Restricted
Subsidiaries and was not incurred in connection with, or contemplation of, such
acquisition by the Borrower or one of its Restricted Subsidiaries.

 

For purposes of determining compliance with Section 5.01(h), in the event that
an item of Debt meets the criteria of more than one of the categories of
Permitted Debt described in clauses (a) through (r) above or is permitted to be
incurred pursuant to the Consolidated Fixed Charge Coverage Ratio provisions of
Section 5.01(h), the Borrower shall, in its sole discretion, classify (or later
reclassify) such item of Debt in any manner that complies with Section 5.01(h).
Accrual of interest, accretion or amortization of original issue discount, the
payment of interest on any Debt in the form of additional Debt with the same
terms, and the payment of dividends on Disqualified Capital Stock in the form of
additional shares of the same class of Disqualified Capital Stock will not be
deemed to be an incurrence of Debt or an issuance of Disqualified Capital Stock
for purposes of Section 5.01(h).

 

“Permitted Investments” means:

 

(a) Investments by the Borrower or any Restricted Subsidiary of the Borrower in
any Restricted Subsidiary of the Borrower (whether existing on the Closing Date
or created thereafter) or any Person (including by means of any transfer of cash
or other property) if as a result of such Investment such Person shall become a
Restricted Subsidiary of the Borrower or that will merge with or consolidate
into the Borrower or a Restricted Subsidiary of the Borrower and Investments in
the Borrower by any Restricted Subsidiary of the Borrower;

 

(b) Investments in cash and Cash Equivalents;

 

(c) loans and advances to employees and officers of the Borrower and its
Restricted Subsidiaries for bona fide business purposes in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding;

 

(d) Currency Agreements, Hedging Agreements and Interest Swap Obligations
entered into in the ordinary course of business and otherwise in compliance with
this Agreement and not for purposes of speculation;

 

(e) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

 

28



--------------------------------------------------------------------------------

(f) Investments made by the Borrower or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 5.01(i);

 

(g) Investments existing on the Closing Date or made pursuant to commitments
existing on the Closing Date;

 

(h) accounts receivable created or acquired in the ordinary course of business;

 

(i) guarantees by the Borrower or a Restricted Subsidiary of the Borrower
permitted to be incurred under this Agreement;

 

(j) any Investment in a Person engaged in a Permitted Business (other than an
Investment in an Unrestricted Subsidiary) having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (j) that
are at that time outstanding, not to exceed 5% of Total Assets at the time of
that Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

 

(k) any Investment by the Borrower or a Restricted Subsidiary of the Borrower in
a Securitization Entity or any Investment by a Securitization Entity in any
other Person in connection with a Qualified Securitization Transaction; provided
that any Investment in a Securitization Entity is in the form of a Purchase
Money Note or an equity interest; and

 

(l) other Investments to the extent paid for with Qualified Capital Stock of the
Borrower.

 

“Permitted Investors” shall mean First Reserve Corporation, its Affiliates and
any general or limited partners of First Reserve Corporation on the Closing
Date, Odyssey Investment Partners Fund, LP, its Affiliates and any general or
limited partners of Odyssey Investment Partners Fund, LP on the Closing Date.

 

“Permitted Liens” means the following types of Liens:

 

(a) Liens for taxes, assessments or governmental charges or claims either

 

(i) not delinquent; or

 

(ii) contested in good faith by appropriate proceedings and as to which the
Borrower or the applicable Restricted Subsidiary has set aside on its books such
reserves as may be required pursuant to GAAP;

 

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen and repairmen and other Liens imposed by law incurred in
the ordinary course of business for sums not yet delinquent or being contested
in good faith, if such reserve or other appropriate provision, if any, as shall
be required by GAAP has been made in respect thereof;

 

29



--------------------------------------------------------------------------------

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(d) judgment Liens not giving rise to an Event of Default;

 

(e) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

 

(f) any interest or title of a lessor under any Capitalized Lease Obligation;

 

(g) purchase money Liens to finance property or assets of the Borrower or any
Restricted Subsidiary of the Borrower acquired, constructed or improved in the
ordinary course of business; provided, however, that

 

(i) the related purchase money Debt shall not exceed the cost of such property
or assets and shall not be secured by any property or assets of the Borrower or
any Restricted Subsidiary of the Borrower other than the property and assets so
acquired, and

 

(ii) the Lien securing such Debt shall be created within 90 days of such
acquisition;

 

(h) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(i) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

 

(j) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;

 

30



--------------------------------------------------------------------------------

(k) Liens securing Interest Swap Obligations entered into in the ordinary course
of business and not for the purposes of speculation which Interest Swap
Obligations relate to Debt that is otherwise permitted under this Agreement;

 

(l) Liens securing Debt under Currency Agreements and Hedging Agreements entered
into in the ordinary course of business and not for the purposes of speculation;

 

(m) Liens incurred in the ordinary course of business of the Borrower or any
Restricted Subsidiary of the Borrower with respect to obligations that do not in
the aggregate exceed $50,000,000 at any one time outstanding;

 

(n) Liens on assets transferred to a Securitization Entity or on assets of a
Securitization Entity, in either case incurred in connection with a Qualified
Securitization Transaction;

 

(o) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Borrower and its Restricted Subsidiaries;

 

(p) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

 

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods;
and

 

(r) Liens securing Acquired Debt incurred in compliance with Section 5.01(h);
provided that

 

(i) such Liens secured such Acquired Debt at the time of and prior to the
incurrence of such Acquired Debt by the Borrower or a Restricted Subsidiary of
the Borrower and were not granted in connection with, or in anticipation of, the
incurrence of such Acquired Debt by the Borrower or a Restricted Subsidiary of
the Borrower; and

 

(ii) such Liens do not extend to or cover any property or assets of the Borrower
or of any of its Restricted Subsidiaries other than the property or assets that
secured the Acquired Debt prior to the time such Debt became Acquired Debt of
the Borrower or a Restricted Subsidiary of the Borrower and are no more
favorable to the lienholders than those securing the Acquired Debt prior to the
incurrence of such Acquired Debt by the Borrower or a Restricted Subsidiary of
the Borrower.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

31



--------------------------------------------------------------------------------

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“Prepayment Date” has the meaning specified in Section 2.15.

 

“Prepayment Offer” has the meaning specified in Section 5.01(i).

 

“Prepayment Offer Amount” has the meaning specified in Section 5.01(i).

 

“Prepayment Offer Payment Date” has the meaning specified in Section 5.01(i).

 

“Prepayment Trigger Date” has the meaning specified in Section 5.01(i).

 

“Productive Assets” means assets (including Capital Stock) that are used or
usable by the Borrower and its Restricted Subsidiaries in Permitted Businesses.

 

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing amounts owed to the Borrower or any Restricted Subsidiary of the
Borrower in connection with a Qualified Securitization Transaction to a
Securitization Entity, which note shall be repaid from cash available to the
Securitization Entity other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest and
principal and amounts paid in connection with the purchase of newly generated
receivables or newly acquired equipment.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Restricted
Subsidiaries pursuant to which the Borrower or any of its Subsidiaries may sell,
convey or otherwise transfer to:

 

(a) a Securitization Entity (in the case of a transfer by the Borrower or any of
its Restricted Subsidiaries); and

 

(b) any other Person (in the case of a transfer by a Securitization Entity),

 

or may grant a security interest in any accounts receivable or equipment
(whether now existing or arising or acquired in the future) of the Borrower or
any of its Restricted Subsidiaries, and any assets related thereto, including,
without limitation, all collateral securing such accounts receivable and
equipment, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and equipment, proceeds of
such accounts receivable and equipment and other assets (including contract
rights) which are customarily transferred or in respect of which security
interests are customarily granted in connection with assets securitization
transactions involving accounts receivable and equipment.

 

32



--------------------------------------------------------------------------------

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interests issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Qualified Securitization Transaction.

 

“Reduction Amount” has the meaning specified in Section 2.05(b)(v).

 

“Refinance” means, in respect of any security or Debt, to refinance, extend,
renew, refund, repay, prepay, redeem, defease or retire, or to issue a security
or Debt in exchange or replacement for, such security or Debt in whole or in
part. “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Refinancing Debt” means any refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale of existing or future Debt (other than intercompany Debt),
including any additional Debt incurred to pay interest or premiums required by
the instruments governing such existing or future Debt as in effect at the time
of issuance thereof (“Required Premiums”) and fees in connection therewith;
provided that Debt the proceeds of which are used to refinance or refund the
Senior Unsecured Obligations or other then existing Debt that is pari passu
with, or subordinated in right of payment to, the Senior Unsecured Obligations
shall only be permitted hereunder if, in the event that the Debt to be
refinanced is subordinated in right of payment to the Senior Unsecured
Obligations, such new Debt, by its terms or by the terms of any agreement or
instrument pursuant to which such new Debt is issued or remains outstanding, is
expressly made subordinate in right of payment to the Senior Unsecured
Obligations at least to the extent that the Debt to be refinanced is
subordinated to the Senior Unsecured Obligations and such new Debt, determined
as of the date of incurrence of such new Debt, does not mature prior to the
stated maturity of the Debt to be refinanced or refunded (or, if less, the
stated maturity of the Senior Unsecured Obligations); provided further that any
such event shall not:

 

(a) directly or indirectly result in an increase in the aggregate principal
amount of Permitted Debt, except to the extent such increase is a result of a
simultaneous incurrence of additional Debt:

 

(i) to pay Required Premiums and related fees; or

 

(ii) otherwise permitted to be incurred under this Agreement; and

 

(b) create Debt with a Weighted Average Life to Maturity at the time such Debt
is incurred that is less than the Weighted Average Life to Maturity at such time
of the Debt being refinanced, modified, replaced, renewed, restated, refunded,
deferred, extended, substituted, supplemented, reissued or resold.

 

“Register” has the meaning specified in Section 9.07(d).

 

33



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Party” with respect to any Permitted Investor means, (a) (i) any
spouse, sibling, parent, or child of such Permitted Investor, or (ii) the estate
of any Permitted Investor during any period in which such estate holds Capital
Stock of the Borrower for the benefit of any Person referred to in clause (a)(i)
above, or (b) any trust, corporation, partnership, limited liability company or
other entity the beneficiaries, stockholders, partners, owners or Persons
beneficially owning an interest of more than 50% of which consist of, or the
sole managing member of which is, one or more Permitted Investors and/or such
other Persons referred to in the immediately preceding clause (a).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Advances
outstanding at such time; provided, however, that, if any Lender shall be an
Affiliate of any Loan Party at such time, there shall be excluded from the
determination of Required Lenders at such time the aggregate principal amount of
the Advances owing to such Lender (in its capacity as a Lender) and outstanding
at such time.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Payments” has the meaning specified in Section 5.01(f).

 

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the leasing to
the Borrower or a Restricted Subsidiary of the Borrower of any property, whether
owned by the Borrower or any Restricted Subsidiary of the Borrower at the
Closing Date or later acquired, which has been or is to be sold or transferred
by the Borrower or such Restricted Subsidiary to such Person or to any other
Person from whom funds have been or are to be advanced by such Person on the
security of such Property.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

34



--------------------------------------------------------------------------------

“Securitization Entity” means any person in which the Borrower or any Restricted
Subsidiary of the Borrower makes an Investment and to which the Borrower or any
Restricted Subsidiary of the Borrower transfers accounts receivable or equipment
(and related assets including contract rights) which engages in no activities
other than in connection with the financing of accounts receivable or equipment
or related assets (including contract rights) and which is designated by the
Board of Directors of the Borrower (as provided below) as a Securitization
Entity:

 

(a) no portion of the Debt or any other Obligations (contingent or otherwise) of
which

 

(iii) is guaranteed by the Borrower or any Restricted Subsidiary of the Borrower
(excluding guarantees of Obligations (other than the principal of, and interest
on, Debt)) pursuant to Standard Securitization Undertakings;

 

(iv) is recourse to or obligates the Borrower or any Restricted Subsidiary of
the Borrower in any way other than pursuant to Standard Securitization
Undertakings; or

 

(v) subjects any property or asset of the Borrower or any Restricted Subsidiary
of the Borrower, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(b) with which neither the Borrower nor any Restricted Subsidiary of the
Borrower has any material contract, agreement, arrangement or understanding
other than on terms no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower, other than fees payable in the ordinary course
of business in connection with servicing receivables of such entity; and

 

(c) to which neither the Borrower nor any Restricted Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the Board Resolution of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with foregoing conditions.

 

“Senior Unsecured Obligations” means the Obligations of the Borrower and the
Guarantors under this Agreement, the Notes and the Guaranties.

 

“Significant Subsidiary” with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could reasonably be expected to have liability under Section
4069 of ERISA in the event such plan has been or were to be terminated.

 

35



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Standard Securitization Undertaking” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by the Borrower
or any Subsidiary which are reasonable and customary in accounts receivable or
equipment transactions.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Supermajority Lenders” means, at any time, Lenders owed or holding at least
two-thirds in interest of the aggregate principal amount of the sum of the
aggregate principal amount of the Advances outstanding at such time; provided,
however, that if any Lender shall be an Affiliate of any Loan Party at such
time, there shall be excluded from the determination of Supermajority Lenders at
such time the aggregate principal amount of the Advances owing to such Lender
(in its capacity as a Lender).

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the initial Borrowing hereunder.

 

“Tax Sharing Agreement” means that certain tax sharing agreement to be entered
into between the Borrower and DEG Acquisitions, pursuant to which (i) DEG
Acquisitions will agree to file consolidated, combined or unitary federal,
state, local and foreign income tax returns on behalf of itself and its
Subsidiaries, including the Borrower, to the extent it is permitted to do so
under the relevant law, and (ii) the Borrower will be obligated to pay to DEG
Acquisitions a portion of the total income tax liability of DEG Acquisitions and
its Subsidiaries, in an amount equal to the excess of

 

36



--------------------------------------------------------------------------------

(a) the relevant income tax liability of DEG Acquisitions and its subsidiaries
for a taxable period over (b) the corresponding consolidated, combined or
unitary income tax liability of DEG Acquisitions and its Subsidiaries that DEG
Acquisitions would have incurred if the Borrower and its Subsidiaries had not
been Subsidiaries of DEG Acquisitions.

 

“Taxes” has the meaning specified in Section 2.11(a).

 

“Termination Date” means the earlier of (a) the date of termination in whole of
the Commitments pursuant to Section 2.04 or Section 6.01 and (b) March 1, 2010.

 

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as set forth on the Borrower’s most recent consolidated
balance sheet.

 

“Type” refers to the distinction among Advances bearing interest based on the
Base Rate and Advances bearing interest based on the Eurodollar Rate.

 

“Unrestricted Subsidiary” of any Person means:

 

(a) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

 

(b) any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided that:

 

(a) the Borrower certifies to the Administrative Agent that such designation
complies with Section 5.01(f); and

 

(b) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Debt pursuant to which the lender has recourse to any of the assets of the
Borrower or any of its Restricted Subsidiaries.

 

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if (x) immediately after giving effect to such
designation, the Borrower is able to incur at least $1.00 of additional Debt
(other than Permitted Debt) in compliance with Section 5.01(h) and (y)
immediately before and immediately after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing. Any such
designation by the Board of Directors of the Borrower shall be evidenced to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the Board Resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.

 

37



--------------------------------------------------------------------------------

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing:

 

(a) the then outstanding aggregate principal amount of such Debt into

 

(b) the sum of the total of the products obtained by multiplying

 

(i) the amount of each then remaining installment, sinking fund, serial maturity
or other required payment of principal, including payment at final maturity, in
respect thereof by

 

(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Wholly Owned Domestic Restricted Subsidiary” of any Person means any Domestic
Restricted Subsidiary of such Person of which 95% or more of the outstanding
voting securities are owned by such Person or any Wholly Owned Domestic
Restricted Subsidiary of such Person.

 

“Wholly Owned Restricted Subsidiary” of any Person means any Wholly Owned
Subsidiary of such Person which at the time of determination is a Restricted
Subsidiary.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States or the District of Columbia, directors’ qualifying shares
or an immaterial amount of shares required to be owned by other Persons pursuant
to applicable law) are owned by such Person or any Wholly Owned Subsidiary of
such Person.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract shall
mean and be a reference to such agreement or contract as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms and in compliance with the Loan Documents.

 

38



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance to the Borrower on
the Closing Date in Dollars in an amount equal to such Lender’s Commitment at
such time. The Borrowing shall consist of Advances made simultaneously by the
Lenders ratably according to their Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

 

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.02(b), the Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
on the first Business Day prior to the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of the Borrowing, (ii) Type of Advances comprising the Borrowing, (iii)
aggregate amount of the Borrowing and (iv) in the case of a Borrowing consisting
of Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 11:00 A.M. (New York City time) on the date of the
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of the Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for the Borrowing if the
aggregate amount of the Borrowing is less than U.S.$5,000,000 or Eurodollar Rate
Advances if the obligation of the Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or Section 2.10; provided, however,
that if the syndication under this Agreement has not been completed on or prior
to the Closing Date then the Borrower may only select Eurodollar Rate Advances
with 7-day Interest Period until the earlier of (i) the date which is one month
after the Closing Date and (ii) the date the syndication has been completed as
shall be specified by the Joint Lead Arrangers in a notice to the Borrower.

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of the Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or

 

39



--------------------------------------------------------------------------------

expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for the Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of the
Borrowing when such Advance, as a result of such failure, is not made on such
date.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of the Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of the Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of the Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under Section
2.06 to Advances comprising the Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate in the case of Advances denominated in Dollars. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Advance as part of the Borrowing
for all purposes.

 

(e) The failure of any Lender to make the Advance to be made by it as part of
the Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of the Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of the Borrowing.

 

SECTION 2.03. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
outstanding principal amount of the Advances on the Termination Date.

 

SECTION 2.04. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the
Commitments; provided, however, that each partial reduction of the Facility (i)
shall be in an aggregate amount of U.S.$5,000,000 or an integral multiple of
U.S.$1,000,000 in excess thereof and (ii) shall be made ratably among the
Lenders in accordance with their Commitments with respect to the Facility.

 

(b) Mandatory. On the date of each repayment or prepayment of the Advances, the
aggregate Commitments of the Lenders shall be automatically and permanently
reduced, on a pro rata basis, by an amount equal to the amount by which the
aggregate Commitments immediately prior to such reduction exceed the aggregate
unpaid principal amount of the Advances then outstanding.

 

40



--------------------------------------------------------------------------------

SECTION 2.05. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid at any
time and from time to time, without premium or penalty; provided, however, that
to the extent the Borrower makes a voluntary prepayment of any Advances within
three (3) years after the Closing Date, such prepayment shall be made with a
premium such that the aggregate amount of such voluntary prepayment shall be in
an amount equal to (1) 103% of the principal amount prepaid if such voluntary
prepayment is made during the period from the Closing Date through the first
anniversary of the Closing Date, (2) 102% of the principal amount prepaid if
such voluntary prepayment is made during the period from the first anniversary
of the Closing Date through the second anniversary of the Closing Date, and (3)
101% of the principal amount prepaid if such voluntary prepayment is made during
the period from the second anniversary of the Closing Date through the third
anniversary of the Closing Date; provided further that the prepayment of any
Advances made after the third anniversary of the Closing Date shall be made
without premium or penalty. Each partial prepayment shall be in an aggregate
principal amount of U.S.$3,000,000 or an integral multiple of U.S.$1,000,000 in
excess thereof. If any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 9.04(c). Each such
prepayment shall be applied, at the option of the Borrower to the next four
installments in order of maturity of the Facility and to such installments on a
pro rata basis, subject to Section 2.05(b).

 

(b) All prepayments under subsection (a) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid.

 

SECTION 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advances to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

41



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default and the request of the Required Lenders, interest shall accrue on (i)
the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Advance on which
such interest has accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above.

 

SECTION 2.07. Agents’ Fees. The Borrower shall pay such fees as may be agreed
between the Borrower and the Agents from time to time.

 

SECTION 2.08. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type into Advances of the other Type;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b), no Conversion of any Advances shall result in Interest
Periods other than as permitted under Section 2.02(b) and each Conversion of
Advances shall be made ratably among the Lenders in accordance with their
Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

(b) Mandatory. (i) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances, in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, be continued as a Eurodollar Rate
Advance for a one-month Interest Period.

 

42



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuance of any Event of Default, (x)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until circumstances giving rise to such Event of
Default shall no longer exist.

 

SECTION 2.09. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation after the
date hereof or (ii) the compliance with any guideline or request issued or made
after the date hereof by any central bank or other governmental authority,
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances (excluding, for purposes
of this Section 2.09, any such increased costs resulting from or representing
(x) Taxes or Other Taxes (as to which Section 2.11 shall govern) and (y)
Excluded Taxes), then the Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that a Lender claiming additional amounts under this Section 2.09(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation after the date hereof or (ii) the
compliance with any guideline or request issued or made after the date hereof by
any central bank or other governmental authority, including, without limitation,
any agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender or any
corporation controlling such Lender as a result of or based upon the existence
of such Lender’s commitment to lend hereunder and other commitments of such
type, then, upon demand by such Lender or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent in writing, that the Eurodollar Rate for such
Interest Period will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period
(setting forth in the writing the nature and amount of such costs), the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,

 

43



--------------------------------------------------------------------------------

whereupon, unless the Borrower offers to pay such increased costs to such
Lenders, (x) each such Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (y) the obligation of the Lenders to make, or to Convert Advances
into such Eurodollar Rate Advances shall be suspended until the Administrative
Agent shall notify the Borrower that such Lenders have determined that the
circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(x) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (y) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(e) Notwithstanding anything contained in this Section 2.09, the Borrower shall
not be liable in any respect for any amounts incurred or accrued pursuant to
this Section 2.09 more than 180 days prior to the date on which notice of the
event or occurrence giving rise to the obligation to make a payment under this
Section 2.09 is given to the Borrower.

 

SECTION 2.10. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 2:00 P.M. (New York City time) on the day when due in
Dollars to the Administrative Agent at the Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

44



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes each Lender and each of its Affiliates, if
and to the extent payment owed to such Lender is not made when due hereunder or,
in the case of a Lender, under the Note held by such Lender, to charge from time
to time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender or such Affiliate any amount so due.

 

(c) All computations of interest shall be made by the Administrative Agent on
the basis of a year of 360 days (or, to the extent interest is determined based
on the Base Rate, 365 or 366 days, as applicable), in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest is payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

 

(f) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender ratably in
accordance with such Lender’s proportionate share of the principal amount of all
outstanding Advances then outstanding, in repayment or prepayment of such of the
outstanding Advances or other Obligations owed to such Lender, and for
application to such principal installments, as the Administrative Agent shall
direct.

 

SECTION 2.11. Taxes. (a) Any and all payments by the Loan Parties hereunder or
under the Notes shall be made, in accordance with Section 2.09, free and clear
of

 

45



--------------------------------------------------------------------------------

and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and each Agent, taxes that are imposed on
its net income (including branch profits taxes, minimum taxes and franchise
taxes imposed in lieu of net income taxes) by the country, state or foreign
jurisdiction under the laws of which such Lender or such Agent, as the case may
be, is organized or any political subdivision thereof or in which such Lender or
such Agent (but not the Borrower) is engaged in a trade or business and, in the
case of each Lender, taxes that are imposed on its overall net income (including
branch profits taxes, minimum taxes and franchise taxes imposed in lieu of net
income taxes) by the country, state or foreign jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (hereinafter,
“Excluded Taxes”) (all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the
Notes, other than Excluded Taxes, being hereinafter referred to as “Taxes”). If
a Loan Party shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under any Note to any Lender or any Agent, (i) the
sum payable by such Loan Party shall be increased as may be necessary so that
after such Loan Party and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.11) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make all such deductions and (iii) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

 

(b) In addition, the Loan Parties shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or the Notes, or with respect to the transfer of Notes in
accordance with the provisions of Section 9.07 (hereinafter referred to as
“Other Taxes”).

 

(c) Each Loan Party shall indemnify each Lender and each Agent for and hold them
harmless against the full amount of Taxes and Other Taxes (including Taxes and
Other Taxes, but not including Excluded Taxes, imposed on the indemnity payable
under this subsection (c)), imposed on or paid by such Lender or such Agent (as
the case may be) (including penalties, additions to tax, interest and expenses
arising therefrom or with respect thereto), provided, however, that the Loan
Parties shall not be obligated to make payment to the Lenders or any Agent (as
the case may be) pursuant to this subsection (c) in respect of penalties,
interest and other liabilities attributable to any Taxes or Other Taxes, if (i)
written demand therefor has not been made by such Lender or such Agent within 90
days from the date on which such Lender or such Agent received written notice of
the imposition of Taxes or Other Taxes by the relevant taxing or governmental
authority, but only if one or more of the Loan Parties have not received a
written demand or notice of the imposition of Taxes or Other Taxes from such
authority and only to the extent such penalties, interest and other similar
liabilities are attributable to such failure or delay by such Lender or such
Agent in making such written demand, (ii) such penalties, interest and other
liabilities have accrued after the Loan Party had indemnified or paid an
additional amount due as of the date of such payment pursuant to this subsection
(c) and are imposed because the Lender failed to deposit the indemnity payment
with the applicable taxing or other governmental authority or (iii) such
penalties, interest and other

 

46



--------------------------------------------------------------------------------

liabilities are attributable to the gross negligence or willful misconduct of
the Lender or the Agent. This indemnification shall be made within 30 days from
the date such Lender or such Agent (as the case may be) makes written demand
therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment or, if
such receipt is not obtainable, other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e) In the case of payments made by the Borrower, each Lender organized under
the laws of a jurisdiction outside the United States shall, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other Lender, and in the case of any
Lender, on or prior to the date the Lender changes its Applicable Lending
Office, and from time to time thereafter as requested in writing by the Borrower
(but only so long thereafter as such Lender remains lawfully able to do so),
provide each of the Administrative Agent and the Borrower with two original
Internal Revenue Service forms W-8ECI or W-8BEN (or successor form) (and, if
such Lender delivers a form W-8BEN claiming the benefits of exemption from
United States withholding tax under Section 881(c), a certificate representing
that such Lender is not a “bank” for purposes of Section 881(c) of the Internal
Revenue Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code). If a Lender is unable to
deliver one of these forms or if the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement or at the time a Lender changes
its Applicable Lending Office (other than at the request of one of the Borrower)
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that
if, at the effective date of the Assignment and Acceptance pursuant to which a
Lender becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) of this Section 2.12 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI (or the related certificate described
above) or any successor form, that the applicable Lender reasonably considers to
be confidential, such Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information.

 

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in subsection (e) above (other than
if such failure is due to a change in law occurring after the date on which a
form originally was required to be provided or if such form otherwise is not
required under subsection (e) above in respect of a

 

47



--------------------------------------------------------------------------------

Lender assignee), such Lender shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.11 with respect to Taxes imposed by
reason of such failure; provided, however, that, should a Lender become subject
to Taxes because of its failure to deliver a form required hereunder, the
Borrower shall take such steps as such Lender shall reasonably request to assist
such Lender to recover such Taxes.

 

(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.11 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Eurodollar
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be disadvantageous to such
Lender.

 

SECTION 2.12. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time obtained by all the Lenders at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Lender shall be shared on a pro rata basis only with other Lenders. The Borrower
agrees that any Lender so purchasing an interest or participating interest from
another Lender pursuant to this Section 2.12 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Borrower in
the amount of such interest or participating interest, as the case may be.

 

48



--------------------------------------------------------------------------------

SECTION 2.13. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely to refinance a
portion of the Tranche B Term Advances outstanding under the Existing Credit
Agreement and pay fees and expenses incurred in connection with such
refinancing.

 

SECTION 2.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender, with a copy to the Administrative Agent, a Term Note, in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Commitment of such Lender. All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of the Borrowing made hereunder, the Type of Advances comprising the
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

SECTION 2.15. Offer to Prepay by Application of Prepayment Offer Amount. In the
event that the Borrower shall be required to commence a Prepayment Offer
pursuant to Section 5.01(i), it shall follow the procedures specified below.

 

The Prepayment Offer shall remain open for a period of 20 Business Days
following its commencement or such longer period as may be required by
applicable law (the “Offer Period”). No later than five Business Days after the
termination of the Offer Period (the “Prepayment Date”), the Borrower shall
prepay the Prepayment Offer Amount plus any applicable premium as set forth
below, except if Lenders holding Advances in an aggregate

 

49



--------------------------------------------------------------------------------

principal amount less than the Prepayment Offer Amount have elected to accept
the Prepayment Offer (each, an “Accepting Lender”), in which case the Borrower
shall prepay all Advances of such Accepting Lenders; it being understood that
any Lender that shall not have given written notice (via telegram, telex,
facsimile transmission or letter) to the Administrative Agent declining the
Prepayment Offer by 11:00 A.M. (New York City time) on the Business Day
immediately preceding the Prepayment Date (each, a “Declining Lender”) shall be
deemed to an Accepting Lender. Payment for any Advances so prepaid shall be made
in the same manner as interest payments are made.

 

Upon the commencement of a Prepayment Offer, the Borrower shall send, by
first-class mail, a notice of such Prepayment Offer to the Administrative Agent
and each of the Lenders, with a copy to the Administrative Agent. The notice
shall contain all instructions and materials necessary to enable such Lenders to
accept such Prepayment Offer pursuant to the Prepayment Offer. The Prepayment
Offer shall be made to all Lenders. The notice, which shall govern the terms of
the Prepayment Offer, shall state:

 

(a) that the Prepayment Offer is being made pursuant to this Section 2.15 and
Section 5.01(i) and the length of time the Prepayment Offer shall remain open;

 

(b) the Prepayment Offer Amount, the prepayment amount to be made to such Lender
and the Prepayment Date;

 

(c) that the outstanding principal amount of Advances owed to any Declining
Lender shall continue to accrue interest;

 

(d) that, unless the Borrower defaults in making such payment, the outstanding
principal amount of Advances owed to any Accepting Lender shall cease to accrue
interest after the Prepayment Date and the only remaining right of such
Accepting Lender is to receive the prepayment amount offered to be made to such
Lender pursuant to the Prepayment Offer;

 

(e) that Lenders electing to have a portion of the outstanding principal amount
of the Advances owed to such Lenders pursuant to a Prepayment Offer may only
elect to have such principal amount prepaid in integral multiples of $1,000;

 

(f) that Accepting Lenders shall be required to surrender the Note or Notes, if
any, held by such Lenders, at the address specified in the notice at least three
days before the Prepayment Date;

 

(g) that, if the aggregate principal amount of Advances owed to Accepting
Lenders exceeds the Prepayment Offer Amount, the Borrower shall select the
Advances to be purchased on a pro rata basis; and

 

(h) that Lenders whose Notes were prepaid only in part shall be issued a new
Note or Notes in principal amount equal to the unpaid portion of the Notes
surrendered in the name of the Lender thereof upon cancellation of the original
Note.

 

50



--------------------------------------------------------------------------------

On or before the Prepayment Date, the Borrower shall, to the extent lawful,
apply, on a pro rata basis to the extent necessary, an amount equal to 100% of
the Prepayment Offer Amount, in each case to Advances or portions thereof of the
Accepting Lenders, or if Lenders holding less than the Prepayment Offer Amount
have validly accepted the Prepayment Offer, all Senior Unsecured Obligations or
portions thereof of the Accepting Lenders, and shall deliver to the
Administrative Agent an Officers’ Certificate stating that such Senior Unsecured
Obligations or portions thereof were accepted for prepayment by the Borrower in
accordance with the terms of this Section 2.15. The Borrower, or the
Administrative Agent, as the case may be, shall promptly (but in any case not
later than five days after the Prepayment Date) mail or deliver to each
Accepting Lender an amount equal to the amount accepted for prepayment in
respect of such Accepting Lender, and the Borrower shall promptly issue a new
Note, if applicable, and the Administrative Agent, upon written request from the
Borrower shall mail or deliver such new Note to such Lender, in a principal
amount equal to any unpaid portion of the Note surrendered.

 

SECTION 2.16. Increase in the Commitments (a) The Borrower may, at any time and
from time to time prior to the Termination Date, by notice to the Administrative
Agent, request the addition of a new facility pursuant to an increase in the
Commitments (each, a “Commitment Increase”) to be effective as of a date that is
at least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that (i) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Section 3.02 and in clause (d) of this Section 2.16 shall be
satisfied and, to the extent such Commitment Increase is to be used to finance a
Permitted Acquisition, the conditions set forth in respectively the definition
of Permitted Acquisition shall be satisfied, and (ii) such new facility shall
contain such other terms as may be agreed by the Borrower and the Agents.

 

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in the requested Commitment Increase (each an “Increasing Lender”) shall, in its
sole discretion, give written notice to the Administrative Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Commitment. If the Lenders notify the Administrative Agent that they are willing
to participate in a Commitment Increase by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among the Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Administrative Agent.

 

(c) Promptly following the applicable Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in the requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the Commitment Date;
provided, however, that the Commitment of each such Eligible Assignee shall be
in an amount equal to at least U.S.$1,000,000.

 

51



--------------------------------------------------------------------------------

(d) On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.16(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of the applicable Increase Date and the
Commitment of each Increasing Lender for such Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.16(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before the
Increase Date the following, each dated such date:

 

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower approving the applicable Commitment Increase and the corresponding
modifications to this Agreement and (B) an opinion of counsel for the Borrower
(which may be in-house counsel), in a form reasonably satisfactory to the
Administrative Agent;

 

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and the Borrower; and

 

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

 

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.16(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Commitment Increase to
be effected on the related Increase Date and shall record in the Register the
relevant information with respect to each Increasing Lender and each Assuming
Lender on such date.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make an Advance hereunder is subject to the satisfaction of the
following conditions precedent before or concurrently with the initial
Borrowing:

 

(a) The Administrative Agent shall have received on or before the day of the
initial Borrowing the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender:

 

52



--------------------------------------------------------------------------------

(i) The Notes payable to the order of the Lenders to the extent requested
pursuant to Section 2.14.

 

(ii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the transactions contemplated hereby and each Loan Document to
which it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions contemplated hereby and each Loan
Document to which it is or is to be a party.

 

(iii) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party (or other appropriate governmental official),
dated reasonably near the Closing Date, certifying (A) as to a true and correct
copy of the charter of such Loan Party and each amendment thereto on file in
such Secretary’s office and (B) that (1) such amendments are the only amendments
to such Loan Party’s charter on file in such Secretary’s office, (2) such Loan
Party has paid all franchise taxes to the date of such certificate and (C) such
Loan Party is duly incorporated and in good standing or presently subsisting
under the laws of the state of the jurisdiction of its incorporation.

 

(iv) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the Closing Date (the statements made in which certificate shall be true
on and as of the Closing Date), certifying as to (A) the absence of any
amendments to the charter of such Loan Party since the date of the Secretary of
State’s certificate referred to in Section 3.01(a)(iii), (B) a true and correct
copy of the bylaws of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(a)(iv) were adopted and on the Closing
Date, (C) the due incorporation and good standing or valid existence of such
Loan Party as a corporation organized under the laws of the jurisdiction of its
incorporation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the
Closing Date and (E) the absence of any event occurring and continuing, or
resulting from the initial Borrowing, that constitutes a Default.

 

(v) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(vi) Certificates, in substantially the form of Exhibit D hereto, attesting to
the Solvency of the Borrower and the Guarantors before and after giving effect
to the refinancing, from its President, Chief Financial Officer or Treasurer.

 

53



--------------------------------------------------------------------------------

(vii) A Notice of Borrowing relating to the initial Borrowing, except that the
three Business Day notice requirement in Section 2.02(a) is hereby waived.

 

(viii) A favorable opinion of Latham & Watkins, counsel for the Loan Parties, in
substantially the form of Exhibit D hereto.

 

(b) The Lenders shall be satisfied with the corporate and legal structure and
capitalization of each Loan Party and each of its Subsidiaries, including the
terms and conditions of the charter, bylaws and each class of Capital Stock in
each Loan Party and each such Subsidiary and of each agreement or instrument
relating to such structure or capitalization.

 

(c) There shall have occurred no Material Adverse Change since September 30,
2003 (after giving effect to the Borrower’s financial statements filed with the
Securities and Exchange Commission on December 12, 2003).

 

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Refinancing.

 

(e) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect (other than any consent or approval the
absence of which, either individually or together with all other such consents
or approvals, could not reasonably be expected to have a Material Adverse
Effect).

 

(f) The Borrower shall have directed the Administrative Agent to pay, from the
proceeds of the initial Borrowing all accrued fees and expenses for which
invoices have been presented then due and payable under any of the Loan
Documents.

 

(g) Concurrently with the occurrence of the Closing Date, Amendment No. 7 shall
have become effective and in full force and effect.

 

SECTION 3.02. Conditions Precedent to Commitment Increase. The obligation of
each Lender to make an Advance on the occasion of a Commitment Increase, shall
be subject (a) to the further conditions precedent that on the date of such
Commitment Increase the following statements shall be true (and the giving of
the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Commitment Increase shall constitute a representation and
warranty by the Borrower that both on the date of such notice and on the date of
such Commitment Increase such statements are true):

 

(i) the representations and warranties contained in each Loan Document are
correct on and as of such date, before and after giving effect to such
Commitment Increase and to the application of the proceeds therefrom, as though
made on and as of,

 

54



--------------------------------------------------------------------------------

the date of such Commitment Increase, other than any such representations or
warranties that, by their terms, refer to a specific date other than the date of
such Commitment Increase, in which case as of such specific date; and

 

(ii) no Default has occurred and is continuing, or would result from such
Commitment Increase or issuance or renewal or from the application of the
proceeds therefrom;

 

and (b) the Administrative Agent shall have received such other certificates,
opinions and other documents as any Lender through the Administrative Agent may
reasonably request in order to confirm (i) the accuracy of the Borrower’s
representations and warranties, (ii) the Borrower’s timely compliance with the
terms, covenants and agreements set forth in this Agreement and (iii) the
absence of any Default.

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the Closing Date
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable portion of the Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect and (iii) has all requisite
corporate power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except, in the case of such licenses, permits and approvals, where a
failure to obtain such licenses, permits or approvals would not, either
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

 

(b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate or
organizational powers, have been duly authorized by all necessary corporate or
organizational action, and do not

 

55



--------------------------------------------------------------------------------

(i) contravene such Loan Party’s charter or bylaws, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award or (iii) conflict with or result in the breach
of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties, the conflict, breach, default or payment of which could
be reasonably likely to have a Material Adverse Effect. No Loan Party or any of
its Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could be reasonably likely to have
a Material Adverse Effect.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery or performance by any Loan Party of
any Loan Document to which it is or is to be a party, or for the consummation of
the transactions contemplated hereby, or (ii) the exercise by any Agent or any
Lender of its rights under the Loan Documents, except for the authorizations,
approvals, actions, notices and filings listed on Schedule 4.01(c) hereto, all
of which have been duly obtained, taken, given or made and are in full force and
effect. Amendment No. 7 shall be or has been approved on the Closing Date.

 

(d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting the
rights or remedies of creditors generally and the effect of general principles
of equity.

 

(e) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to the knowledge of the Loan Parties, threatened before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated hereby.

 

(f) The Consolidated balance sheets of the Borrower and its Subsidiaries as at
December 31, 2002, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of
PricewaterhouseCoopers, independent public accountants, copies of which have
been furnished to each Lender, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of operations of the Borrower and its Subsidiaries for the
periods ended on such dates, all in accordance with GAAP, subject (in the case
of interim

 

56



--------------------------------------------------------------------------------

statements) to normal year-end adjustments and the absence of footnote
disclosure and since September 30, 2003 (after giving effect to the Borrower’s
financial statements filed with the Securities and Exchange Commission on
December 12, 2003), there has been no Material Adverse Change.

 

(g) The Consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at September 30, 2003, certified by the Chief Financial Officer
of the Borrower, copies of which have been furnished to each Lender, fairly
presents the Consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date, giving effect to the transactions contemplated
hereby, all in accordance with GAAP.

 

(h) Taken as a whole, neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the negotiation and syndication of
the Loan Documents or pursuant to the terms of the Loan Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not materially misleading.

 

(i) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

(j) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

 

(k) Each Loan Party is, together with its Subsidiaries, Solvent.

 

(l) (i) Except as could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect:

 

(A) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate;

 

(B) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status;

 

57



--------------------------------------------------------------------------------

(C) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan;

 

(D) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA; and

 

(E) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

 

(1) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

 

(2) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

 

(3) Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

 

(m) (i) Except as otherwise set forth on Part I of Schedule 4.01(m) hereto, and
except as could not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect, the operations and properties of each Loan
Party and each of its Subsidiaries comply with all applicable Environmental Laws
and Environmental Permits, all past non-compliance with such Environmental Laws
and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

58



--------------------------------------------------------------------------------

(ii) Except as otherwise set forth on Part II of Schedule 4.01(m) hereto, (a)
none of the properties currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries is listed or, to the best of the Parent’s or the
Borrower’s knowledge, proposed for listing on the NPL or on the CERCLIS or any
analogous state or local list or is adjacent to any such property; (b) except as
could not reasonably be likely to have, individually or in the aggregate, a
Material Adverse Effect, there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or any
of its Subsidiaries or, to the best of its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (c) except as
could not reasonably be likely to have, individually or in the aggregate, a
Material Adverse Effect, there is no asbestos or asbestos-containing material on
any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (d) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, except as could not reasonably be likely to
have, individually or in the aggregate, a Material Adverse Effect.

 

(iii) Except as otherwise set forth on Part III of Schedule 4.01(m) hereto, and
except as could not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect, neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in liability to any Loan Party or any of its
Subsidiaries.

 

(n) (i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than the Tax Sharing Agreement.

 

(ii) Except for any matter that could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect on the businesses of the
Borrower or each other Loan Party, or each of their respective Affiliates or
Subsidiaries, the Borrower, each other Loan Party, their Subsidiaries and
Affiliates have filed or been included in any and all returns, reports, forms,
schedules, attachments, statements, and other similar declarations and documents
(“Tax Returns”) in respect of Taxes required to be filed by them taking into
account all applicable extensions; all Taxes shown as due on such Tax Returns
have been paid; all such Tax Returns are true, correct and complete in all
respects; and no adjustment relating to such Tax Returns has been proposed in
writing by any Tax authority.

 

59



--------------------------------------------------------------------------------

(iii) There are no pending tax audits or examinations and no deficiencies or
other claims for unpaid Taxes are proposed in writing in respect of Taxes due
from, or with respect to, the Borrower, each other Loan Party, their
Subsidiaries and Affiliates or with respect to any Tax Return filed by, or in
respect of, any of them that could have a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01. Covenants of the Borrower and Restricted Subsidiaries.

 

(a) Payment of Advances. Pay or cause to be paid the principal amount, premium,
if any, and interest (including any default interest), if any, on the Senior
Unsecured Obligations on the dates and in the manner provided in the Notes and
this Agreement. Principal amount, premium, if any, and interest and Additional
Interest, if any, shall be considered paid on the date due if the Administrative
Agent holds as of 10:00 a.m. New York City time on the due date money deposited
by the Borrower in immediately available funds and designated for and sufficient
to pay all principal amount, premium, if any, and interest (including any
default interest), if any, then due.

 

(b) Reports to Lenders. Whether or not required by the rules and regulations of
the SEC, so long as any Senior Unsecured Obligations are outstanding, the
Borrower shall furnish to the Lenders:

 

(i) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Borrower were
required to file such forms (provided that the annual information required for
fiscal years prior to the fiscal year ended December 31, 2001 may be unaudited
and the quarterly financial information required for periods prior to December
31, 2001 will not have been subject to a limited review of interim financial
information in accordance with the standards established by the American
Institute of Certified Public Accountants, i.e. SAS 100), including a
“Management”s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries (showing in reasonable detail,
either on the face of the financial statements or in the footnotes thereto and
in “Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Borrower) and,
with respect to the annual information for fiscal years beginning with and
including the fiscal year ended December 31, 2001 only, a report thereon by the
Borrower’s certified independent accountants; and

 

60



--------------------------------------------------------------------------------

(ii) all current reports that would be required to be filed with the SEC on Form
8-K if the Borrower were required to file such reports, in each case, within the
time periods specified in the SEC’s rules and regulations.

 

(c) Compliance Certificate. (i) The Borrower and each Guarantor shall deliver to
the Administrative Agent, within 90 days after the end of each fiscal year, an
Officers’ Certificate stating that a review of the activities of the Borrower
and its Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officers with a view to determining whether the
Borrower has kept, observed, performed and fulfilled its obligations under this
Agreement, and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge the Borrower has kept,
observed, performed and fulfilled each and every covenant contained in this
Agreement and is not in default in the performance or observance of any of the
terms, provisions and conditions of this Agreement (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Borrower is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Senior
Unsecured Obligations is prohibited or if such event has occurred, a description
of the event and what action the Borrower is taking or proposes to take with
respect thereto. For purposes of this paragraph, such compliance shall be
determined without regard to any period of grace or requirement of notice
provided under this Agreement.

 

(ii) So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered pursuant to Section 5.01(b)(i) above shall be accompanied by a written
statement of the Borrower’s independent public accountants (who shall be a firm
of established national reputation) that in making the examination necessary for
certification of such financial statements, nothing has come to their attention
that would lead them to believe that the Borrower has violated any provisions of
Sections 5.01 or 5.02 or, if any such violation has occurred, specifying the
nature and period of existence thereof, it being understood that such
accountants shall not be liable directly or indirectly to any Person for any
failure to obtain knowledge of any such violation.

 

(iii) Upon any Officer becoming aware of any Default or Event of Default, an
Officers’ Certificate specifying such Default or Event of Default and what
action the Borrower is taking or proposes to take with respect thereto.

 

(d) Payment of Taxes and Other Claims. The Borrower shall pay, and shall cause
each of its Subsidiaries to pay, prior to delinquency, (i) all material taxes,
assessments and governmental levies levied or imposed upon (a) the Borrower or
any such Subsidiary, (b) the income or profits of any such Subsidiary which is a
corporation or (c) the property of the Borrower or any such Subsidiary and (ii)
all material lawful

 

61



--------------------------------------------------------------------------------

claims for labor, materials and supplies that, if unpaid, could reasonably be
expected by law to become a lien upon the property of the Borrower or any such
Subsidiary, except such as are contested in good faith and by appropriate
proceedings or where the failure to effect such payment is not adverse in any
material respect to the Lenders.

 

(e) Stay, Extension and Usury Laws. The Borrower and each of the Guarantors
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Agreement; and the Borrower and each of the Guarantors (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Administrative
Agent, but shall suffer and permit the execution of every such power as though
no such law has been enacted.

 

(f) Limitation on Restricted Payments. The Borrower shall not, and shall not
cause or permit any of its Restricted Subsidiaries to, directly or indirectly:

 

(i) declare or pay any dividend or make any distribution (other than dividends
or distributions payable in Qualified Capital Stock of the Borrower) on or in
respect of shares of the Borrower’s Capital Stock to holders of such Capital
Stock;

 

(ii) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Borrower or any direct or indirect parent of the Borrower or any
warrants, rights or options to purchase or acquire shares of any class of such
Capital Stock;

 

(iii) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Debt of the Borrower
that is subordinate or junior in right of payment to the Senior Unsecured
Obligations; or

 

(iv) make any Investment (other than Permitted Investments)

 

(each of the foregoing actions set forth in clauses (i), (ii), (iii) and (iv)
being referred to as a “Restricted Payment”)), if at the time of such Restricted
Payment or immediately after giving effect thereto:

 

(A) a Default or an Event of Default shall have occurred and be continuing;

 

(B) the Borrower is not able to incur at least $1.00 of additional Debt (other
than Permitted Debt) in compliance with Section 5.01(h); or

 

62



--------------------------------------------------------------------------------

(C) the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Closing Date (other than Restricted
Payments made pursuant to clauses (ii)(A), (iii) through (xiii) of the following
paragraph) (the amount expended for such purposes, if other than in cash, being
the fair market value of such property) shall exceed the sum, without
duplication, of:

 

(1) 50% of the cumulative Consolidated Net Income (or if cumulative Consolidated
Net Income shall be a loss, minus 100% of such loss) of the Borrower earned
subsequent to the beginning of the first fiscal quarter commencing after the
Closing Date and on or prior to the date the Restricted Payment occurs (the
“Reference Date”) (treating such period as a single accounting period); plus

 

(2) 100% of the aggregate net proceeds (including the fair market value of
property other than cash that would constitute Marketable Securities or a
Permitted Business) received by the Borrower from any Person (other than a
Subsidiary of the Borrower) from the issuance and sale subsequent to the Closing
Date and on or prior to the Reference Date of Qualified Capital Stock of the
Borrower or other securities of the Borrower that have been converted into such
Qualified Capital Stock; plus

 

(3) without duplication of any amounts included in clause (C)(2) above, 100% of
the aggregate net cash proceeds of any equity contribution received by the
Borrower from a holder of the Borrower’s Capital Stock; plus

 

(4) 100% of the aggregate net proceeds (including the fair market value of
property other than cash that would constitute Marketable Securities or a
Permitted Business) of any (A) sale or other disposition of any Investment
(other than a Permitted Investment) made by the Borrower and its Restricted
Subsidiaries subsequent to the Closing Date or (B) dividend from, or the sale of
the stock of, an Unrestricted Subsidiary of the Borrower made subsequent to the
Closing Date.

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph shall not prohibit:

 

(i) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

 

63



--------------------------------------------------------------------------------

(ii) if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the acquisition of any shares of Capital
Stock of the Borrower (the “Retired Capital Stock”) either (1) solely in
exchange for shares of Qualified Capital Stock of the Borrower (the “Refunding
Capital Stock”) or (2) through the application of net proceeds of a
substantially concurrent sale for cash (other than to a Subsidiary of the
Borrower) of shares of Qualified Capital Stock of the Borrower and, in the case
of subclause (1) of this clause (ii), if immediately prior to the retirement of
the Retired Capital Stock the declaration and payment of dividends thereon was
permitted under clause (iv) of this paragraph, the declaration and payment of
dividends on the Refunding Capital Stock in an aggregate amount per year no
greater than the aggregate amount of dividends per annum that was declarable and
payable on such Retired Capital Stock immediately prior to such retirement;
provided that at the time of the declaration of any such dividends on the
Refunding Capital Stock, no Default or Event of Default shall have occurred and
be continuing or shall occur as a consequence thereof;

 

(iii) if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the acquisition of any Debt of the
Borrower that is subordinate or junior in right of payment to the Senior
Unsecured Obligations either (1) solely in exchange for shares of Qualified
Capital Stock of the Borrower or (2) through the application of net proceeds of
a substantially concurrent sale for cash (other than to a Subsidiary of the
Borrower) of (A) shares of Qualified Capital Stock of the Borrower or (B)
Refinancing Debt;

 

(iv) if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the declaration and payment of dividends
to holders of any class or series of Disqualified Capital Stock issued after the
Closing Date (including, without limitation, the declaration and payment of
dividends on Refunding Capital Stock in excess of the dividends declarable and
payable thereon pursuant to clause (ii) of this paragraph); provided that, at
the time of such issuance, the Borrower, after giving effect to such issuance on
a pro forma basis, would have been able to incur $1.00 of additional Debt (other
than Permitted Debt) in compliance with Section 5.01(h) hereof;

 

(v) if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the redemption or repurchase of the
Borrower’s common equity or options in respect thereof, in each case in
connection with the repurchase provisions of employee stock option or stock
purchase agreements or other agreements to compensate management employees;
provided that all such redemptions or repurchases pursuant to this clause (v)
shall not exceed $5,000,000 (with unused amounts in any fiscal year being
carried over to succeeding fiscal years subject to a maximum of $10,000,000 in
any fiscal year) in any fiscal year (which amount shall be increased by the
amount of any net cash proceeds received from the sale since the Closing Date of
Capital Stock (other than Disqualified Capital Stock) to members of the
Borrower’s management team that have not otherwise been applied to the payment
of

 

64



--------------------------------------------------------------------------------

Restricted Payments pursuant to the terms of clause (C) of the immediately
preceding paragraph and by the cash proceeds of any “key-man” life insurance
policies that are used to make such redemptions or repurchases) since the
Closing Date; provided, further, that the cancellation of Debt owing to the
Borrower from members of management of the Borrower or any of its Restricted
Subsidiaries in connection with any repurchase of Capital Stock of the Borrower
(or warrants or options or rights to acquire such Capital Stock) will not be
deemed to constitute a Restricted Payment under this Agreement;

 

(vi) repurchases of Capital Stock deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price
thereof;

 

(vii) all payments and transactions provided for in the Transaction Agreements
(as defined in the Indenture) as the same are in effect on the Closing Date;

 

(viii) distributions or payments of Receivable Fees;

 

(ix) any purchase or repayment of Subordinated Debt upon a Change of Control or
an Asset Sale to the extent required by the agreement governing such
Subordinated Debt but only if: in the case of an Asset Sale, the Borrower shall
have applied the Net Cash Proceeds from such Asset Sale in accordance with
Section 5.01(i);

 

(x) any other Investment made in a Permitted Business which, together with all
other Investments made pursuant to this clause (x) since the date of this
Agreement, does not exceed $5,000,000 (in each case, after giving effect to all
subsequent reductions in the amount of any Investment made pursuant to this
clause (x), either as a result of (1) the repayment or disposition thereof for
cash or (2) the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary (valued, proportionate to the Borrower’s equity interest in that
Subsidiary at the time of that redesignation, at the fair market value of the
net assets of that Subsidiary at the time of that redesignation), in the case of
clauses (1) and (2), not to exceed the amount of the Restricted Investment
previously made pursuant to this clause (x)); provided that no Default or Event
of Default shall have occurred and be continuing immediately after making that
Investment;

 

(xi) distributions to DEG Acquisitions provided for in the Tax Sharing
Agreement;

 

(xii) distributions to DEG Acquisitions to pay administrative and other
operating expenses in an aggregate amount not to exceed $500,000 per fiscal
year; and

 

(xiii) if no Default or Event of Default shall have occurred and be continuing
or shall occur as a consequence thereof, other Restricted Payments in an
aggregate amount not to exceed $25,000,000.

 

65



--------------------------------------------------------------------------------

In determining the aggregate amount of Restricted Payments made subsequent to
the Closing Date in accordance with clause (C) of the immediately preceding
paragraph, (a) amounts expended pursuant to clauses (i) and (ii)(y) shall be
included in such calculation, and (b) amounts expended pursuant to clauses
(ii)(x) and (iii) through (xiii) shall be excluded from such calculation.

 

(g) Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. The Borrower shall not, and shall not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary of the Borrower to:

 

(i) pay dividends or make any other distributions on or in respect of its
Capital Stock;

 

(ii) make loans or advances or pay any Debt or other obligation owed to the
Borrower or any other Restricted Subsidiary of the Borrower; or

 

(iii) transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary of the Borrower,

 

except for such encumbrances or restrictions existing under or by reason of:

 

(A) applicable law;

 

(B) the Notes or this Agreement;

 

(C) non-assignment provisions of any contract or any lease of any Restricted
Subsidiary of the Borrower entered into in the ordinary course of business;

 

(D) any instrument governing Acquired Debt, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired;

 

(E) the New Credit Agreement;

 

(F) agreements existing on the Closing Date to the extent and in the manner such
agreements are in effect on the Closing Date;

 

(G) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

 

(H) restrictions imposed by any agreement to sell assets or Capital Stock
permitted under this Agreement to any Person pending the closing of such sale;

 

66



--------------------------------------------------------------------------------

(I) any agreement or instrument governing Capital Stock of any Person that is
acquired;

 

(J) any Purchase Money Note or other Debt or other contractual requirements of a
Securitization Entity in connection with a Qualified Securitization Transaction;
provided that such restrictions apply only to such Securitization Entity;

 

(K) other Debt outstanding on the Closing Date or permitted to be issued or
incurred under this Agreement; provided that any such restrictions are ordinary
and customary with respect to the type of Debt being incurred or Preferred Stock
being issued (under the relevant circumstances) if the Board of Directors of the
Borrower determines that any such encumbrance or restriction will not materially
adversely affect the Borrower’s ability to make principal or interest payments
on the Senior Unsecured Obligations;

 

(L) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

 

(M) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (L) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s Board of
Directors (evidenced by a Board Resolution) whose judgment shall be conclusively
binding, not materially more restrictive with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

(h) Limitation on the Incurrence of Additional Debt. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly,
create, incur, issue, assume, guarantee, acquire, become liable, contingently or
otherwise, with respect to, or otherwise become responsible for payment of
(collectively, “incur”) any Debt (other than Permitted Debt) and the Borrower
will not permit any of its Restricted Subsidiaries to issue any Preferred Stock;
provided, however, that if no Default or Event of Default shall have occurred
and be continuing at the time or as a consequence of the incurrence of any such
Debt, the Borrower or any of its Restricted Subsidiaries may incur Debt
(including, without limitation, Acquired Debt) and Restricted Subsidiaries of
the Borrower may issue Preferred Stock, in each case if on the date of the
incurrence of such Debt or issuance of such Preferred Stock, after giving effect
to the incurrence of such Debt or issuance of such Preferred Stock, the
Consolidated Fixed Charge Coverage Ratio of the Borrower would have been greater
than 2.0 to 1.0.

 

(i) Limitation on Asset Sales. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, consummate an Asset Sale unless:

 

67



--------------------------------------------------------------------------------

(i) the Borrower or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of;

 

(ii) at least 75% of the consideration received by the Borrower or the
applicable Restricted Subsidiary, as the case may be, from such Asset Sale shall
be in the form of Productive Assets, cash and/or Cash Equivalents and shall be
received at the time of such disposition; provided that the amount of:

 

(A) liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet) of the Borrower or any such Restricted Subsidiary (other
than liabilities that are by their terms subordinated to the Senior Unsecured
Obligations) that are assumed by the transferee of any such assets and for which
the Borrower and its Restricted Subsidiaries receive a written release from all
creditors;

 

(B) any notes or other obligations received by the Borrower or any such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received); and

 

(C) any Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value, when taken together with all other Designated Noncash Consideration
received pursuant to this clause (C) that is at that time outstanding, not to
exceed 15% of Total Assets at the time of the receipt of such Designated Noncash
Consideration (A) with the fair market value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value and (B) with respect to any Designated Noncash
Consideration in excess of $50,000,000, the Board of Directors’ determination of
the fair market value of such Designated Noncash Consideration must be based
upon an opinion or appraisal issued by an accounting, appraisal or investment
banking firm of national standing,

 

shall be deemed to be cash solely for the purposes of this provision or for
purposes of the second paragraph of this Section 5.01(i); and

 

(iii) upon the consummation of an Asset Sale, the Borrower shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale within 365 days of receipt thereof either:

 

(A) to prepay any Credit Facility or any Debt of a Restricted Subsidiary of the
Borrower that is not a Guarantor and, in the case of any such Debt under any
revolving credit facility, effect a corresponding reduction in the availability
under such revolving credit facility (or effect a permanent reduction in the
availability under such revolving credit facility regardless of the fact that no
prepayment is required in order to do so),

 

68



--------------------------------------------------------------------------------

(B) to reinvest in Productive Assets, or

 

(C) a combination of prepayment and investment permitted by the foregoing
clauses (A) and (B).

 

Pending the final application of any such Net Cash Proceeds, the Borrower or
such Restricted Subsidiary may temporarily reduce Debt under a revolving credit
facility, if any, or otherwise invest such Net Cash Proceeds in Cash
Equivalents. On the 366th day after an Asset Sale or such earlier date, if any,
as the Board of Directors of the Borrower or of such Restricted Subsidiary
determines not to apply the Net Cash Proceeds relating to such Asset Sale as set
forth in clauses (iii)(A), (iii)(B) or (iii)(C) of the preceding paragraph and
prior to the occurrence of the Prepayment Trigger Date (each, a “Prepayment
Trigger Date”), such aggregate amount of Net Cash Proceeds which have not been
so applied on or before such Prepayment Trigger Date (each, a “Prepayment Offer
Amount”) shall be offered by the Borrower or such Restricted Subsidiary to
prepay (the “Prepayment Offer”) on a date (the “Prepayment Offer Payment Date”)
not less than 30 nor more than 60 days following the applicable Prepayment
Trigger Date, to all Senior Unsecured Obligations on a pro rata basis, a maximum
amount of Senior Unsecured Obligations, plus accrued and unpaid interest
thereon, if any, to the date of prepayment that may be prepaid with such
Prepayment Offer Amount; provided, however, that if at any time any non-cash
consideration (including any Designated Noncash Consideration) received by the
Borrower or any Restricted Subsidiary of the Borrower, as the case may be, in
connection with any Asset Sale is converted into or sold or otherwise disposed
of for cash (other than interest received with respect to any such non-cash
consideration), then such conversion or disposition shall be deemed to
constitute an Asset Sale hereunder and the Net Cash Proceeds thereof shall be
applied in accordance with this Section 5.01(i). Notwithstanding the foregoing,
if a Prepayment Offer Amount is less than $15,000,000, the application of the
Net Cash Proceeds constituting such Prepayment Offer Amount may be deferred
until such time as such Prepayment Offer Amount plus the aggregate amount of all
Prepayment Offer Amounts arising subsequent to the Prepayment Trigger Date
relating to such initial Prepayment Offer Amount from all Asset Sales by the
Borrower and its Restricted Subsidiaries aggregate at least $15,000,000, at
which time the Borrower or such Restricted Subsidiary shall apply all Net Cash
Proceeds constituting all Prepayment Offer Amounts that have been so deferred to
make a Prepayment Offer (the first date the aggregate of all such deferred
Prepayment Offer Amounts is equal to $15,000,000 or more shall be deemed to be a
Prepayment Trigger Date).

 

Upon completion of any such Prepayment Offer, the Prepayment Offer Amount shall
be reset at zero.

 

All prepayments under this Section 5.01(i) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid.

 

69



--------------------------------------------------------------------------------

(j) Transactions with Affiliates. (i) The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
or permit to occur any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with, or for the benefit of, any of its Affiliates (an
“Affiliate Transaction”), other than Affiliate Transactions on terms that are
not materially less favorable than those that might reasonably have been
obtained in a comparable transaction at such time on an arm’s-length basis from
a Person that is not an Affiliate of the Borrower or such Restricted Subsidiary;
provided, however, that for an Affiliate Transaction with an aggregate value of
$7,500,000 or more, at the Borrower’s option, either:

 

(A) a majority of the disinterested members of the Board of Directors of the
Borrower shall determine in good faith that such Affiliate Transaction is on
terms that are not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm’s-length
basis from a Person that is not an Affiliate of the Borrower; or

 

(B) the Board of Directors of the Borrower or any such Restricted Subsidiary
party to such Affiliate Transaction shall obtain an opinion from a nationally
recognized investment banking, appraisal or accounting firm that such Affiliate
Transaction is on terms that are not materially less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate of the Borrower;

 

(ii) The restrictions set forth in Section 5.01(j) shall not apply to:

 

(A) reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

 

(B) transactions exclusively between or among the Borrower and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries, provided such transactions are not otherwise prohibited by this
Agreement;

 

(C) any agreement as in effect as of the Closing Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto) in any replacement agreement thereto so long as any such amendment or
replacement agreement is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

 

(D) Restricted Payments or Permitted Investments permitted by this Agreement;

 

70



--------------------------------------------------------------------------------

(E) transactions effected as part of a Qualified Securitization Transaction;

 

(F) the payment of customary annual management, consulting and advisory fees and
related expenses to the Permitted Investors and their Affiliates made pursuant
to any financial advisory, financing, underwriting or placement agreement or in
respect of other investment banking activities, including, without limitation,
in connection with acquisitions or divestitures which are approved by the Board
of Directors of the Borrower or such Restricted Subsidiary in good faith;

 

(G) payments or loans to employees or consultants that are approved by the Board
of Directors of the Borrower in good faith;

 

(H) sales of Qualified Capital Stock;

 

(I) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (I) to the extent that the terms of any
such amendment or new agreement are not disadvantageous to the Lenders in any
material respect;

 

(J) any payments or transactions provided for in any of the Transaction
Agreements;

 

(K) distributions to DEG Acquisitions provided for in the Tax Sharing Agreement;
and

 

(L) distributions to DEG Acquisitions to pay administrative and other operating
expenses in an aggregate amount not to exceed $500,000 per fiscal year.

 

(k) Limitation on Liens. The Borrower shall not, and shall not cause or permit
any of its Restricted Subsidiaries to, directly or indirectly create, incur,
assume or permit or suffer to exist any Liens of any kind against or upon any
property or assets or any proceeds therefrom of the Borrower or any of its
Restricted Subsidiaries whether owned on the Closing Date or acquired after the
Closing Date, in each case to secure Debt, unless:

 

(i) in the case of Liens securing Debt that is expressly subordinate or junior
in right of payment to the Senior Unsecured Obligations, the Senior Unsecured
Obligations are secured by a Lien on such property, assets or proceeds that is
senior in priority to such Liens; and

 

71



--------------------------------------------------------------------------------

(ii) in all other cases, the Senior Unsecured Obligations are equally and
ratably secured, except for

 

(A) Liens existing as of the Closing Date to the extent and in the manner such
Liens are in effect on the Closing Date;

 

(B) Liens securing Debt and other obligations outstanding under the Credit
Facilities to the extent permitted under Section 5.01(h);

 

(C) Liens securing the Senior Unsecured Obligations;

 

(D) Liens of the Borrower or a Restricted Subsidiary of the Borrower on assets
of any Restricted Subsidiary of the Borrower;

 

(E) Liens securing Refinancing Debt which is incurred to Refinance any Debt that
was secured by a Lien permitted under this Agreement and that has been incurred
in accordance with the provisions of this Agreement; provided, however, that
such Liens do not extend to or cover any property or assets of the Borrower or
any of its Restricted Subsidiaries not securing the Debt so Refinanced; and

 

(F) Permitted Liens.

 

(l) Corporate Existence. Subject to Section 5.02, do or cause to be done all
things necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Borrower or any
such Restricted Subsidiary and (ii) the rights (charter and statutory), licenses
and franchises of the Borrower and its Restricted Subsidiaries; provided,
however, that the Borrower shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Restricted Subsidiaries, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Lenders.

 

(m) Offer to Prepay Upon Change of Control. (i) If a Change of Control occurs,
each Lender will have the right to require that the Borrower prepay all or a
portion of the Senior Unsecured Obligations owing to such Lender pursuant to the
offer described below (the “Change of Control Offer”), in an amount equal to
101% of the outstanding principal amount of the Senior Unsecured Obligations
owing to such Lender plus accrued interest to the date of prepayment. Within 90
days following the date upon which the Change of Control occurred (or, at the
Borrower’s option, prior to the occurrence of such Change of Control), the
Borrower must send, by first class mail, a notice to each Lender, which notice
shall govern the terms of the Change of Control Offer. Such notice shall state,
among other things, the prepayment date, which must be no earlier than 30 days
nor later than 60 days from the date such notice is mailed, other

 

72



--------------------------------------------------------------------------------

than as may be required by law (the “Change of Control Payment Date”) provided
that any change of Control Offer made prior to any date of such Change of
Control shall be made only in the reasonable anticipation of such Change of
Control; and provided further, that the Borrower shall not be required to prepay
any Senior Unsecured Obligations requested to be prepaid pursuant to such Change
of Control Offer if such Change of Control does not occur.

 

(ii) On the Change of Control Payment Date, the Borrower shall, to the extent
lawful, (1) prepay all Senior Unsecured Obligations or portions thereof pursuant
to the Change of Control Offer, (2) deposit with the Administrative Agent an
amount equal to the Change of Control Payment in respect of all Senior Unsecured
Obligations or portions thereof which have been requested to be prepaid and (3)
deliver or cause to be delivered to the Administrative Agent an Officers’
Certificate stating the aggregate principal amount of Senior Unsecured
Obligations or portions thereof being prepaid by the Borrower. The
Administrative Agent shall promptly mail to each Lender requesting such
prepayment the Change of Control Payment for such Lender’s Senior Unsecured
Obligations, and the Administrative Agent shall promptly mail to each Lender, if
applicable, a new Note equal in principal amount to any unpaid portion of the
Notes surrendered, if any. The Borrower shall publicly announce the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

 

Prior to the mailing of the notice referred to in Section 5.01(m)(i) above, but
in any event within 30 days following any Change of Control, the Borrower
covenants to: (i) repay in full and terminate all commitments under all Debt
under any Credit Facility the terms of which require repayment upon a Change of
Control; or (ii) obtain the requisite consents under such Credit Facilities to
permit the prepayment of Senior Unsecured Obligations as provided below. The
Borrower’s failure to comply with the covenant described in the immediately
preceding sentence shall constitute an Event of Default described in clause (c)
and not in clause (b) under Section 6.01.

 

(iii) Notwithstanding anything to the contrary in this Section 5.01(m), the
Borrower shall not be required to make a Change of Control Offer upon a Change
of Control, if a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 5.01(m) and prepays Senior Unsecured Obligations owing to all Lenders
validly requesting prepayment under such Change of Control Offer.

 

(n) Future Guaranties by Wholly Owned Domestic Restricted Subsidiaries. Create
or acquire another Wholly Owned Domestic Restricted Subsidiary unless such
Wholly Owned Domestic Restricted Subsidiary executes and delivers a Guaranty
Supplement, in form and substance reasonably satisfactory to the Administrative
Agent, providing for a Guaranty of payment of the Senior Unsecured Obligations
by such Wholly Owned Domestic Restricted Subsidiary on the terms set forth
herein.

 

(o) Limitation on Issuances of Guaranties by Restricted Subsidiaries. The
Borrower will not permit any Restricted Subsidiary, directly or indirectly, to
guarantee any Debt of the Borrower that is pari passu with or subordinate in
right of payment to the

 

74



--------------------------------------------------------------------------------

Senior Unsecured Obligations (“Guaranteed Debt”), unless (i) such Restricted
Subsidiary simultaneously executes and delivers a supplemental indenture to this
Agreement providing for a Guaranty on the same terms as set forth in this
Agreement of payment of the Senior Unsecured Obligations by such Restricted
Subsidiary and (ii) to the extent permitted by law, such Restricted Subsidiary
waives and agrees that it will not in any manner whatsoever claim or take the
benefit or advantage of any rights of reimbursement, indemnity or subrogation or
any other rights against the Borrower or any other Restricted Subsidiary as a
result of any payment by such Restricted Subsidiary under its Guaranty; provided
that this paragraph shall not be applicable to any guarantee of any Restricted
Subsidiary that existed at the time such Person became a Restricted Subsidiary
and was not incurred in connection with, or in contemplation of, such Person
becoming a Restricted Subsidiary. If the Guaranteed Debt is (A) pari passu with
the Senior Unsecured Obligations, then the guarantee of such Guaranteed Debt
shall be pari passu with, or subordinated to, the Guaranty or (B) subordinated
to the Senior Unsecured Obligations, then the guarantee of such Guaranteed Debt
shall be subordinated to the Guaranty at least to the extent that the Guaranteed
Debt is subordinated to the Senior Unsecured Obligations.

 

SECTION 5.02. Successors.

 

(a) Merger, Consolidation and Sale of Assets. The Borrower shall not, in a
single transaction or series of related transactions, consolidate or merge with
or into any Person, or sell, assign, transfer, lease, convey or otherwise
dispose of (or cause or permit any Restricted Subsidiary of the Borrower to
sell, assign, transfer, lease, convey or otherwise dispose of) all or
substantially all of the Borrower’s assets (determined on a consolidated basis
for the Borrower and the Borrower’s Restricted Subsidiaries) whether as an
entirety or substantially as an entirety to any Person unless:

 

(i) either:

 

(A) the Borrower shall be the surviving or continuing corporation; or

 

(B) the Person (if other than the Borrower) formed by such consolidation or into
which the Borrower is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition the properties and assets of
the Borrower and of the Borrower’s Restricted Subsidiaries substantially as an
entirety (the “Surviving Entity”):

 

(2) shall be a corporation organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia; and

 

(3) shall expressly assume, by supplemental indenture (in form and substance
satisfactory to the Administrative Agent), executed and delivered to the
Administrative Agent, the due and punctual payment of the principal of, and
premium, if any, and interest on all of the Senior Unsecured Obligations and the
performance of every covenant of the Notes, this Agreement and the Registration
Rights Agreement on the part of the Borrower to be performed or observed;

 

74



--------------------------------------------------------------------------------

(ii) except in the case of a merger of the Borrower with or into a Wholly Owned
Restricted Subsidiary of the Borrower and except in the case of a merger entered
into solely for the purpose of reincorporating the Borrower in another
jurisdiction, immediately after giving effect to such transaction and the
assumption contemplated by clause (1)(b)(y) above (including giving effect to
any Debt and Acquired Debt incurred or anticipated to be incurred in connection
with or in respect of such transaction), the Borrower or such Surviving Entity,
as the case may be, shall be able to incur at least $1.00 of additional Debt
(other than Permitted Debt) pursuant to Section 5.01(h);

 

(iii) except in the case of a merger of the Borrower with or into a Wholly Owned
Restricted Subsidiary of the Borrower and except in the case of a merger entered
into solely for the purpose of reincorporating the Borrower in another
jurisdiction, immediately after giving effect to such transaction and the
assumption contemplated by clause (1)(b)(y) above (including, without
limitation, giving effect to any Debt and Acquired Debt incurred or anticipated
to be incurred and any Lien granted or to be released in connection with or in
respect of the transaction), no Default or Event of Default shall have occurred
or be continuing; and

 

(iv) the Borrower or the Surviving Entity shall have delivered to the
Administrative Agent an Officers’ Certificate and an Opinion of Counsel, each
stating that such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture comply with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower. However, transfer of assets between or among the Borrower and its
Restricted Subsidiaries will not be subject to this Section 5.02(a).

 

(b) Successor Corporation Substituted. Upon any consolidation, combination or
merger, or any transfer of all or substantially all of the assets of the
Borrower in accordance with Section 5.02(a), in which the Borrower is not the
continuing corporation, the successor Person formed by such consolidation or
into which the Borrower is merged or to which such conveyance, lease or transfer
is made shall succeed to, and be substituted for, and may exercise every right
and power of, the Borrower under this Agreement and the Notes with the same
effect as if such surviving entity had been named as such and that, in the event
of a conveyance, lease or transfer, the conveyor, lessor or

 

75



--------------------------------------------------------------------------------

transferor will be released from the provisions of this Agreement; provided that
the Borrower shall not be released from its obligation to pay the principal of,
premium, if any, or interest on the Senior Unsecured Obligations in the case of
a lease of all or substantially all of its property and assets.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. “Events of Default” are:

 

(a) the failure to pay interest on any Senior Unsecured Obligations when the
same becomes due and payable and the default continues for a period of 30 days;
or

 

(b) the failure to pay the principal on any Senior Unsecured Obligations when
such principal becomes due and payable, at maturity, upon redemption or
otherwise (including the failure to make a payment to Prepay Senior Unsecured
Obligations accepted for prepayment pursuant to a Change of Control Offer or a
Prepayment Offer on the date specified for such payment in the applicable offer
to purchase); or

 

(c) a default in the observance or performance of any other covenant or
agreement contained herein if the default continues for a period of 30 days
after the Borrower receives written notice specifying the default (and demanding
that such default be remedied) from the Administrative Agent or the Lenders
holding of at least 25% of the outstanding principal amount of the Senior
Unsecured Obligations (except in the case of a default with respect to Section
5.02(a), which will constitute an Event of Default with such notice requirement
but without such passage of time requirement); or

 

(d) the failure to pay at final stated maturity (giving effect to any applicable
grace periods and any extensions thereof) the principal amount of any Debt of
the Borrower or any Restricted Subsidiary of the Borrower (other than a
Securitization Entity) which failure continues for at least 20 days, or the
acceleration of the final stated maturity of any such Debt, which acceleration
remains uncured and unrescinded for at least 20 days, if the aggregate principal
amount of such Debt, together with the principal amount of any other such Debt
in default for failure to pay principal at final maturity or which has been
accelerated (in each case with respect to which the 20-day period described
above has passed), aggregates $25,000,000 or more at any time; or

 

(e) one or more judgments in an aggregate amount in excess of $25,000,000 shall
have been rendered against the Borrower or any of its Significant Subsidiaries
and such judgments remain undischarged, unpaid or unstayed for a period of 60
days after such judgment or judgments become final and non-appealable; or

 

(f) the Borrower or any of its Significant Subsidiaries pursuant to or within
the meaning of Bankruptcy Law:

 

(i) commences a voluntary case;

 

76



--------------------------------------------------------------------------------

(ii) consents to the entry of an order for relief against it in an involuntary
case;

 

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property; or

 

(iv) makes a general assignment for the benefit of its creditors; or

 

(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(i) is for relief against the Borrower or any of its Significant Subsidiaries;

 

(ii) appoints a custodian of the Borrower or any of its Significant Subsidiaries
or for all or substantially all of the property of the Borrower or any of its
Significant Subsidiaries; or

 

(iii) orders the liquidation of the Borrower or any of its Significant
Subsidiaries;

 

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

 

(h) any Guaranty of a Significant Subsidiary ceases to be in full force and
effect or any Guaranty of a Significant Subsidiary is declared to be null and
void and unenforceable or any Guaranty of a Significant Subsidiary is found to
be invalid or any Guarantor that is a Significant Subsidiary denies its
liability under its Guaranty (other than by reason of release of a Guarantor in
accordance with the terms of this Agreement).

 

SECTION 6.02. Acceleration. If an Event of Default (other than an Event of
Default specified in clause (f) or (g) of Section 6.01 with respect to the
Borrower) occurs and is continuing, the Administrative Agent or the Lenders
holding at least 25% in principal amount of the then outstanding Senior
Unsecured Obligations may declare the principal of and accrued interest on all
the Senior Unsecured Obligations to be due and payable immediately by notice in
writing to the Borrower and the Administrative Agent specifying the applicable
Event of Default and that it is a “notice of acceleration” (the “Acceleration
Notice”), and the same (i) shall become immediately due and payable or (ii) if
there are any amounts outstanding under the New Credit Agreement, shall become
immediately due and payable upon the first to occur of an acceleration under the
New Credit Agreement or five Business Days after receipt by the Borrower and the
Representative under the New Credit Agreement of such Acceleration Notice but
only if such Event of Default is then continuing. If an Event of Default
specified in clause (f) or (g) of Section 6.01 with respect to the Borrower
occurs and is continuing, then all unpaid principal of, and premium, if any, and
accrued and unpaid interest on all the outstanding Senior Unsecured Obligations
shall ipso facto become and be immediately due and payable without any
declaration or other act on the part of the Administrative Agent or any Lender.

 

At any time after such declaration of acceleration, but before a judgment or
decree for the payment of the money due has been obtained by the Administrative
Agent, the Lenders

 

77



--------------------------------------------------------------------------------

holding at least a majority in principal amount of the outstanding Senior
Unsecured Obligations by written notice to the Borrower and to the
Administrative Agent, may waive all past Defaults and rescind and annul a
declaration of acceleration and its consequences if (a) the Borrower has paid or
deposited with the Administrative Agent a sum sufficient to pay (i) all sums
paid or advanced by the Administrative Agent hereunder and the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent,
its agents and counsel, (ii) all overdue interest on all Senior Unsecured
Obligations, (iii) the principal of and premium, if any, on any Senior Unsecured
Obligations that have become due otherwise than by such declaration or
occurrence of acceleration and interest thereon at the rate prescribed therefor
under this Agreement, and (iv) to the extent that payment of such interest is
lawful, interest upon overdue interest, if any, at the rate prescribed therefor
under this Agreement, (b) all existing Events of Default, other than the
non-payment of the principal of, premium, if any, and accrued interest on the
Senior Unsecured Obligations that have become due solely by such declaration of
acceleration, have been cured or waived and (c) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction.

 

SECTION 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Administrative Agent may and at the direction of the Lenders holding at
least a majority in principal amount of the outstanding Senior Unsecured
Obligations shall, pursue any available remedy to collect the payment of
principal, premium, if any, and interest on the Senior Unsecured Obligations or
to enforce the performance of any provision of the Notes or this Agreement.

 

The Administrative Agent may maintain a proceeding even if it does not hold any
of the Senior Unsecured Obligations or does not produce any of the Notes in the
proceeding. A delay or omission by the Administrative Agent or any Lender in
exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. All remedies are cumulative to the extent permitted by law.
Every right and remedy given by this Article 6 or by law to the Administrative
Agent or to the Lenders may be exercised from time to time, and as often as may
be deemed expedient by the Administrative Agent or by the Lenders, as the case
may be. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

SECTION 6.04. Waiver of Past Defaults. Subject to Sections 6.02, 6.07 and 9.01,
Lenders holding not less than a majority in aggregate principal amount of the
then outstanding Senior Unsecured Obligations by notice to the Administrative
Agent may, on behalf of all Lenders, waive an existing Default or Event of
Default and its consequences hereunder, except a continuing Default or Event of
Default in the payment of the principal of, premium and Additional Interest, if
any, or interest on, the Senior Unsecured Obligations (including in connection
with an offer to prepay) or in respect of a covenant or provision of this
Agreement which cannot be modified or amended without the consent of each Lender
affected. Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of this Agreement; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

 

78



--------------------------------------------------------------------------------

SECTION 6.05. Control by Majority. Lenders holding a majority in principal
amount of the then outstanding Senior Unsecured Obligations may direct the time,
method and place of conducting any proceeding for exercising any remedy
available to the Administrative Agent or exercising any trust or power conferred
on it. However, the Administrative Agent may refuse to follow any direction that
conflicts with law or this Agreement that the Administrative Agent determines
may be unduly prejudicial to the rights of other Lenders or that may involve the
Administrative Agent in personal liability.

 

In the event the Administrative Agent takes any action or follows any direction
pursuant to this Agreement, the Administrative Agent shall be entitled to
indemnification from the Borrower satisfactory to it in its sole discretion
against any fees, loss, liability, cost or expense caused by taking such action
or following such direction.

 

SECTION 6.06. Limitation on Suits. A Lender may pursue a remedy with respect to
this Agreement or the Notes only if:

 

(a) the Lender gives to the Administrative Agent written notice of a continuing
Event of Default;

 

(b) the Lenders holding at least 25% in principal amount of the then outstanding
Senior Unsecured Obligations make a written request to the Administrative Agent
to pursue the remedy;

 

(c) such Lender or Lenders offer and, if requested, provide to the
Administrative Agent indemnity satisfactory to the Administrative Agent against
any loss, liability or expense;

 

(d) the Administrative Agent does not comply with the request within 60 days
after receipt of the request and the offer and, if requested, the provision of
indemnity; and

 

(e) during such 60-day period the Lenders holding a majority in principal amount
of the then outstanding Senior Unsecured Obligations do not give the
Administrative Agent a direction inconsistent with the request.

 

A Lender may not use this Agreement to prejudice the rights of another Lender or
to obtain a preference or priority over another Lender.

 

SECTION 6.07. Rights of Lenders to Receive Payment. Notwithstanding any other
provision of this Agreement, the right of any Lender to receive payment of
principal, premium, if any, and interest on the Senior Unsecured Obligations, on
or after the respective due dates expressed in the Note or hereunder (including
in connection with an offer to prepay), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Lender.

 

SECTION 6.08. Collection Suit by Administrative Agent. If an Event of Default
specified in Section 6.01(a) or (b) occurs and is continuing, the Administrative
Agent is authorized to recover judgment in its own name and as trustee of an
express trust against the Borrower for the whole amount of principal amount of,
premium, if any, and interest remaining unpaid on the Senior Unsecured
Obligations and interest on overdue principal and, to the extent

 

79



--------------------------------------------------------------------------------

lawful, interest and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel, and any amounts due the Administrative Agent under Section 7.05 and
9.04.

 

SECTION 6.09. Administrative Agent May File Proofs of Claim. The Administrative
Agent is authorized to file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel) and the Lenders allowed in any judicial proceedings relative to the
Borrower (or any other obligor upon the Senior Unsecured Obligations), its
creditors or its property and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent, and
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due to it for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent, its agents and counsel, and any other amounts due
the Administrative Agent under Sections 7.05 and 9.04. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under Sections 7.05 and 9.04 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Senior Unsecured Obligations or the
rights of any Lender, or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

SECTION 6.10. Priorities. If the Administrative Agent collects any money
pursuant to this Article, it shall pay out the money in the following order:

 

First: to the Administrative Agent, its agents and attorneys for amounts due
under Sections 7.05 and 9.04, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Administrative Agent and the
costs and expenses of collection;

 

Second: to Lenders for amounts due and unpaid on the Senior Unsecured
Obligations for principal amount, premium and Additional Interest, if any, and
interest ratably, without preference or priority of any kind, according to the
amounts due and payable on the Senior Unsecured Obligations for principal
amount, premium, if any, and interest, respectively; and

 

Third: to the Borrower or to such party as a court of competent jurisdiction
shall direct.

 

80



--------------------------------------------------------------------------------

The Administrative Agent may fix a record date and payment date for any payment
to Lenders pursuant to this Section 6.10; provided, however, that the failure to
give any such notice shall not affect the establishment of such record date or
payment date or any payments to Lenders pursuant to this Section 6.10.

 

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Agreement or in any suit against the Administrative
Agent for any action taken or omitted by it as the Administrative Agent, a court
in its discretion may require the filing by any party litigant in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section does not apply to a
suit by the Administrative Agent, a suit by a Lender pursuant to Section 6.07,
or a suit by Lenders holding more than 10% in principal amount of the then
outstanding Senior Unsecured Obligations.

 

SECTION 6.12. Restoration of Rights and Remedies. If the Administrative Agent or
any Lender has instituted any proceeding to enforce any right or remedy under
this Agreement and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Administrative Agent or to such
Lender, then and in every case, subject to any determination in such proceeding,
the Borrower, the Administrative Agent and the Lenders shall be restored
severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Administrative Agent and the Lenders shall
continue as though no such proceeding had been instituted.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders and all holders of Notes; provided, however,
that no Agent shall be required to take any action that exposes such Agent to
personal liability or that is contrary to this Agreement or applicable law. Each
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the

 

81



--------------------------------------------------------------------------------

foregoing, each Agent: (a) may treat the payee of any Note as the holder thereof
until, in the case of the Administrative Agent, the Administrative Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, or, in the case of any other Agent, such Agent has received notice
from the Administrative Agent that it has received and accepted such Assignment
and Acceptance, in each case as provided in Section 9.07; (b) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (e) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03. MSSF, CSFB and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, each of MSSF and CSFB shall have
the same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include MSSF and CSFB in
their respective individual capacities. MSSF and CSFB and their respective
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if MSSF and CSFB were not Agents and without any duty to
account therefor to the Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent in

 

82



--------------------------------------------------------------------------------

any way relating to or arising out of the Loan Documents or any action taken or
omitted by such Agent under the Loan Documents (collectively, the “Indemnified
Costs”); provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

 

(b) For purposes of this Section 7.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the aggregate
principal amount of the Senior Unsecured Obligations outstanding at such time
and owing to the respective Lenders. The failure of any Lender to reimburse any
Agent, promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Agent, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent, for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse such Agent, for such other Lender’s ratable
share of such amount. Without prejudice to the survival of any other agreement
of any Lender hereunder, the agreement and obligations of each Lender contained
in this Section 7.05 shall survive the payment in full of principal, interest
and all other amounts payable hereunder and under the other Loan Documents.

 

SECTION 7.06. Successor Agents. Any Agent may resign as to the Facility at any
time by giving written notice thereof to the Lenders and the Borrower and may be
removed as to the Facility at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent as to the Facility with the consent of
the Borrower (which shall not be unreasonably withheld and which shall not be
required if a Default has occurred or is continuing). If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, with the consent of the Borrower
(which shall not be unreasonably withheld and which shall not be required if a
Default has occurred or is continuing), appoint a successor Agent, which shall
be a commercial bank organized under the laws of the United States or of any
State thereof and having a combined capital and surplus of at least
U.S.$250,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent as to the Facility, such successor Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. If within 45 days after written notice
is given of the retiring Agent’s resignation or removal under this Section 7.06
no successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Agent’s resignation or
removal shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring Agent under
the Loan

 

83



--------------------------------------------------------------------------------

Documents until such time, if any, as the Required Lenders appoint a successor
Agent as provided above. After any retiring Agent’s resignation or removal
hereunder as Agent shall have become effective, the provisions of this Article
VII shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

 

SECTION 7.07. The Syndication Agent. The Syndication Agent shall not have any
duty in connection with this Agreement and the other Loan Documents.

 

ARTICLE VIII

 

GUARANTY

 

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor and the
Borrower, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the “Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent or any Lender in enforcing any rights under
this Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability and the Borrower’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by any other Loan Party to any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 

(b) Each Guarantor and the Borrower, and by its acceptance of this Guaranty, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the Lenders, the
Borrower and the Guarantors hereby irrevocably agree that the obligations of
each Guarantor under this Guaranty at any time shall be limited to the maximum
amount as will result in the Obligations of such Guarantor under this Guaranty
not constituting a fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this Guaranty
or any other guaranty, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Lenders under or in respect
of the Loan Documents.

 

84



--------------------------------------------------------------------------------

SECTION 8.02. Guaranty Absolute. Each of the Guarantors and the Borrower, as the
case may be, guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender with respect thereto. The obligations
of each Guarantor and the Borrower, as the case may be, under or in respect of
this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor and the Borrower, as the case may be, to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each of the Guarantors under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor and the Borrower, as the case may be, hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(e) any failure of any Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Lenders (each Guarantor and the Borrower waiving any duty on the
part of the Lenders to disclose such information);

 

(f) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor, the Borrower or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

(g) any other circumstance (including, without limitation, any statute of
limitations), except payment, or any existence of or reliance on any
representation by any Lender that might otherwise constitute a defense available
to, or a discharge of, any Loan Party or any other guarantor or surety.

 

85



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise, all as though such payment had not been
made.

 

SECTION 8.03. Waivers and Acknowledgments. (a) Each of the Guarantors and the
Borrower hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Lender protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any Collateral.

 

(b) Each of the Guarantors and the Borrower hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c) Each of the Guarantors and the Borrower hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or the
Borrower other rights of such Guarantor to proceed against any of the other Loan
Parties, any other guarantor or any other Person or any collateral and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of such Guarantor hereunder.

 

(d) Each of the Guarantors and the Borrower hereby unconditionally and
irrevocably waives any duty on the part of any Lender to disclose to such
Guarantor or the Borrower any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereafter
known by such Lender.

 

(e) Each of the Guarantors and the Borrower acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section
8.02 and this Section 8.03 are knowingly made in contemplation of such benefits.

 

SECTION 8.04. Subrogation. Each of the Guarantors and the Borrower hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against the Borrower or any other Loan Party or
any other inside guarantor that arise from the existence, payment, performance
or enforcement the Obligations of such Guarantor or the Borrower under or in
respect of this Guaranty or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Lender against the Borrower, any other Loan Party or any other insider guarantor
or any Collateral, whether or not

 

86



--------------------------------------------------------------------------------

such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, and the Commitments shall have
expired or been terminated. If any amount shall be paid to any Guarantor or the
Borrower, as the case may be, in violation of the immediately preceding sentence
at any time prior to the later of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty, and
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of the Lenders, shall be segregated from other property and funds of
such Guarantor or the Borrower, as the case may be, and shall forthwith be paid
or delivered to the Administrative Agent in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor or
the Borrower, as the case may be, shall make payment to any Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, and (iii) the Termination Date shall have occurred, the Lenders will, at
such request and expense of such Guarantor, execute and deliver to such
Guarantor or the Borrower, as the case may be, appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor or the Borrower, as the case may be,
of an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor or the Borrower, as the case may be, pursuant to this Guaranty.

 

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit F hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

 

SECTION 8.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (ii) the Termination Date, (b) be binding upon
each of the Guarantors, the Borrower, their respective successors and assigns
and (c) inure to the benefit of and be enforceable by the Lenders and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, subject to Section 9.07, any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Senior Unsecured

 

87



--------------------------------------------------------------------------------

Obligations owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as and
to the extent provided in Section 9.07. Neither any Guarantor nor the Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

SECTION 8.07. Release of Guarantor. (a) In the event that all of the Capital
Stock held by the Borrower and its Subsidiaries in one or more Guarantors is
sold or otherwise disposed of (except to the Borrower or any of its
Subsidiaries) or liquidated in compliance with the requirements of this
Agreement (or such sale or other disposition or liquidation has been approved in
writing by the Required Lenders) and the proceeds of such sale, disposition or
liquidation are applied as permitted or required by this Agreement, each such
Guarantor or Guarantors shall be released from this Guaranty and this Guaranty
shall, as to each such Guarantor or Guarantors, terminate and have no further
force or effect (it being understood and agreed that the sale of Capital Stock
in one or more persons that own, directly or indirectly, all of such Capital
Stock in any Guarantor shall be deemed to be a sale of such Capital Stock in
such Guarantor for the purposes of this Section 8.07).

 

(b) Upon the later of (i) the payment in full in cash of all principal, interest
and fees in respect of the Guaranteed Obligations and (ii) the Termination Date,
the guarantees granted pursuant to this Agreement or any other Loan Document
shall terminate. Upon any such termination, the Administrative Agent will, at
the applicable Guarantor’s expense, execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request to evidence such
termination.

 

SECTION 8.08. Payment. All payments made by the Guarantors pursuant to this
Article VIII will be made without setoff, counterclaim or other defense.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed (or, in the case of the Collateral Documents,
consented to) by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all of the Lenders (other than any Lender that is, at
such time, a Defaulting Lender or any Affiliate of any Loan Party), do any of
the following at any time: (i) waive any of the conditions specified in Section
3.01, (ii) change the number of Lenders or the percentage of (x) the
Commitments, or (y) the aggregate unpaid principal amount of the Advances that,
in each case, shall be required for the Lenders or any of them to take any
action hereunder, (iii) reduce or limit the obligations of any Guarantor under
Section 8.01 or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Obligations owing to the Agents and the Lenders,
in each case except as otherwise permitted by the terms

 

88



--------------------------------------------------------------------------------

hereof, (iv) amend, modify or waive Section 2.12 or this Section 9.01, or (v)
limit the liability of any Loan Party under any of the Loan Documents, (b) no
amendment, waiver or consent shall, unless in writing and signed by the Required
Lenders and each Lender, if such Lender is directly affected by such amendment,
waiver or consent, (i) increase any Commitment of such Lender, (ii) reduce the
principal of, or interest on, the Senior Unsecured Obligations held by such
Lender or any fees or other amounts payable hereunder to such Lender, (iii)
postpone any date scheduled for any payment of interest on the Senior Unsecured
Obligations held by such Lender or the Senior Unsecured Obligations outstanding
to such Lender pursuant to Section 2.06 or any date fixed for payment of fees or
other amounts payable to such Lender hereunder (other than pursuant to Section
2.03), or (iv) postpone the final maturity date of the Facility, and (c) no
amendment, waiver or consent shall, unless in writing and signed by the
Supermajority Lenders (other than any such Lender that is, at such time, an
Affiliate of any Loan Party), amend the provisions of Section 2.03 (other than
the final maturity date for the Facility); provided that no amendment, waiver or
consent shall, unless in writing and signed by an Agent in addition to the
Lenders required above to take such action, affect the rights or duties of such
Agent under this Agreement or the other Loan Documents.

 

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
the Borrower, at its address at 15455 Dallas Parkway Suite 1100, Addison, Texas
75001, Attention: Frank P. Pittman; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Administrative Agent,
at its address at 1633 Broadway, 25th Floor, New York, New York 10036,
Attention: James Morgan; or, as to the Borrower or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and other communications shall, when
mailed, telegraphed, telecopied or telexed, be effective when deposited in the
mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively, except that notices and
communications to any Agent pursuant to Article II, III or VIII shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses. (a) The Borrowers jointly and severally agree
to pay on demand (i) all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all due diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance,

 

89



--------------------------------------------------------------------------------

consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto, with respect to advising the Administrative Agent as to its
rights and responsibilities or the protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
reasonable costs and expenses of the Administrative Agent and the Lenders in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for each of the Agents and for the
Lenders (as a group) with respect thereto).

 

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facility, the actual or proposed use of the proceeds of the Advances,
the Loan Documents or any of the transactions contemplated thereby, or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense results from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby is consummated. The Borrower also agrees not to assert any claim against
any Agent, any Lender or any of their Affiliates, or any of their respective
officers, directors, employees, agents and advisors, on any theory of liability,
for special, indirect or consequential damages or (to the extent waiver thereof
is permitted by Law) for any punitive damages arising out of or otherwise
relating to the Facility, the actual or proposed use of the proceeds of the
Advances, the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.05, 2.09(b)(i) or 2.09(d), acceleration of
the maturity of the Senior Unsecured Obligations pursuant to Section 6.01 or for
any other reason, or by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 9.07(a), or if the Borrower fails to
make any payment or

 

90



--------------------------------------------------------------------------------

prepayment of an Advance for which a notice of prepayment has been given or that
is otherwise required to be made, whether pursuant to Section 2.03, 2.05 or 6.01
or otherwise, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.09 and 2.11 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Senior Unsecured Obligations due and payable
pursuant to the provisions of Section 6.01, each Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and otherwise apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Agent or such Lender to or for the credit or the account
of the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Agreement or such Note or
Notes and although such Obligations may be unmatured. Each Agent and each Lender
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent and
such Lender may have.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender that such Initial Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
each the Borrower, each Agent and each Lender and their respective successors
and assigns, except that the Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Borrower
(following a demand by such Lender pursuant to Section 2.09 or 2.11) upon at
least five Business Days’ notice to such Lender and the Administrative Agent,
will assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Senior Unsecured Obligations owing
to it and the Note or Notes held by it); provided, however, that (i) each such

 

91



--------------------------------------------------------------------------------

assignment shall be of a uniform, and not a varying, percentage of all rights
and obligations under and in respect of one or more Facilities, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than U.S.$1,000,000 (or such lesser amount as agreed to by the Borrower and
the Administrative Agent), (iii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender, such assignment shall be approved by
the Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower (such
approvals not to be unreasonably withheld or delayed), (iv) each such assignment
shall be to an Eligible Assignee (except as otherwise provided in (iii) above),
(v) each such assignment made as a result of a demand by the Borrower pursuant
to this Section 9.07(a) shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (vi) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 9.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Senior Unsecured Obligations owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, (vii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with any Note or Notes subject to such
assignment and (viii) no consent of the Borrower shall be required for any
reason with respect to assignments made in connection with the primary
syndication hereunder. No processing or recordation fee shall be due.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.09, 2.11 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no

 

92



--------------------------------------------------------------------------------

responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Loan Party or the performance or observance by
any Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d) The Administrative Agent shall, acting for this purpose (but only for this
purpose) as the agent of the Borrower, maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment under the Facility of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Agent or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and approved as required by Section 9.07(a) and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each other Agent. Any
assignment of any Advance, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto. In the case of any
assignment by a Lender, within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes a new Note to
the order of such Eligible Assignee in an amount equal to the Commitment assumed
by it under the Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under the Facility, a new
Note to the order of such assigning Lender in an amount equal to the Commitment
retained by it hereunder. Such new Note or

 

93



--------------------------------------------------------------------------------

Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

 

(f) Each Lender may, without notice to or consent of the Borrower or the
Administrative Agent, sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Senior Unsecured Obligations owing to it and the
Note or Notes (if any) held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Senior Unsecured
Obligations or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Senior Unsecured Obligations or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral.

 

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
as set forth in Section 9.09.

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Senior Unsecured
Obligations owing to it and the Note or Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

(i) In the case of any Lender that is a fund that invests in bank loans, such
Lender may, without the consent of the Borrower or the Administrative Agent,
assign or pledge all or any portion of its Notes or any other instrument
evidencing its rights as a Lender under this Agreement to any trustee for, or
any other representative of, holders of obligations owed or securities issued,
by such fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 9.07 concerning assignments.

 

94



--------------------------------------------------------------------------------

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 9.09. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis as set forth
in this Section 9.09, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner regulating such Lender (including the National Association of
Insurance Commissioners), (d) or to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 9.09 and (e) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender.

 

SECTION 9.10. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the fullest extent permitted by law, in such federal court. The
Borrower hereby agrees that service of process in any such action or proceeding
brought in any such New York state court or in such federal court may be made
upon CT Corporation System at its offices at 111 Eighth Avenue, 13th Floor, New
York, New York 10011 (the “Process Agent”) and the Borrower hereby irrevocably
appoints the Process Agent its authorized agent to accept such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have

 

95



--------------------------------------------------------------------------------

to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

SECTION 9.11. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 9.12. Waiver of Jury Trial. Each of the Borrower, the Agents and the
Lenders irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Senior Unsecured Obligations or the
actions of any Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DRESSER, INC., as Borrower

By

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

DRESSER INTERNATIONAL, INC.,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DRESSER RE, INC.,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DRESSER RUSSIA, INC.,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

LVF HOLDING CORPORATION,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

MODERN ACQUISITION, INC.,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

DRESSER ENTECH, INC.,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

RING-O VALVE, INCORPORATED,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DRESSER CHINA, INC.,

as Guarantor

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON,

as Syndication Agent

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Initial Lenders

 

 

--------------------------------------------------------------------------------

[Print Name of Institution]

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title: